       2:20-cv-02148-CSB-EIL # 1     Page 1 of 83                                          E-FILED
                                                               Friday, 29 May, 2020 04:48:03
                                                                                        i        PM
                                                                   Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION



                                Complaint

HYE-YOUNG PARK, a/k/a LISA PARK,
Plaintiff



v.

                                            Case No:


THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ILLINOIS,

MENAH PRATT-CLARKE,
HEIDI JOHNSON,
KAAMILYAH ABDULLAH-SPAN,
MICHAL T. HUDSON, in their individual and official capacities,


Defendants.                                    JURY TRIAL UNDECIDED




       NOW COMES the Plaintiff, HYE-YOUNG PARK, and for her Complaint against

Defendants MENAH PRATT-CLARKE, HEIDI JOHNSON, KAAMILYAH ABDULLAH-

SPAN, MICHAL T. HUDSON, and THE BOARD OF TRUSTEES OF THE UNIVERSITY OF

ILLINOIS, alleges as follows:



                                                                                       i
          2:20-cv-02148-CSB-EIL # 1      Page 2 of 83
                                                                                     ii


                                    TABLE OF CONTENTS

 Ǥ      ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǥǥǥǥǥǥǥǥǥǤǤǥǥǥǤǥǥǥǤǤͳ

  Ǥ        ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǥǥǥǥǤǥǥǥǥǥǥǥǥǥǤǤǤǥǤ͵

   Ǥ      ǥǥǥǥǥǥǥǥǥǤǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤǤǥǥǤǤ͵


 Ǥ        ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤ͹

          ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤ͹

         ǤǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤǤǥǥǥǥǥǥǥǤʹ͵


Ǥ        ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥʹͶ

 Ǥ ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤǤǥǥǥǥǥǥǥǥͶ͸

 Ǥ    ǥǥǥǥǥǥǥǥǥǥǥǥǤǤǤǥǤǥǥǥǥǥǥǤǥǥǥǥǤǤǤͷ͹

         …………………………………………………………………………ǥǥǥǥǥǥǥǥǥǥǥǥǤǥǥǥǤͷ͹

         ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǥǥǥǥǥǥǥǥǥǤǤǥ͹ͳ


 Ǥ ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǥǥǥǥǥǥǥǥǥǥǥǤǤǤ͹͹


 Ǥ      ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤǥǥǥ͹ͺ


Ǥ  ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǥǤǤ͹ͻ


 Ǥ     ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤǥǥͺͲ


 Ǥ  ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤͺͳ 

 ǯ ǯǥǥǥǥǥǥǥͺͳ

 ǦǦǯ
 ǤǤ   ǥǤǤǥǥǥǥǥǥǤͺ͸

  ǯ ȋȌǥǥǤǥͳͲͺ

                                                                                     ii
        2:20-cv-02148-CSB-EIL # 1          Page 3 of 83
                                                                                             iii


  ǯ  ʹͳǡʹͲͳͶǥǥǥǥͳ͵͵

  ǯǦʹͲͳͶǥǥǥǥǥǥǥǥǥǥǥǥǤǤͳͷͺ

  ǯ ʹͲͳʹǦʹͲͳͶǥǥǥǥǥǥǥǥǥǥǥǤǥǥͳ͹Ͳ

 ǯ   ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤͳ͹ʹ

  ǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǥǤǤͳͺ͸



 Ǥ     

Ǥ     

Ǥ ǡ  ȋ Ȍ

Ǥ  ǡ 
 ȋ ƬȌ

Ǥ  

Ǥ   




                                                                                             iii
           2:20-cv-02148-CSB-EIL # 1             Page 4 of 83
                                                                                                       -1-


                                        I.      OVERVIEW                                   Table of content


          This case involves the sexual misconduct and retaliation of two senior scholars, Robert E.

Stake, a professor, and Charles Secolsky, a visiting researcher, towards Hye-Young Park (also

known as Lisa Park, hereinafter “Park”) at the University of Illinois, Urbana Champaign

(hereinafter “University” or “UIUC”).


          This case is also involves University Officials’ and their violation of the “Policy and

Procedures for Addressing Discrimination and Harassment at the University of Illinois, Urbana-

Champaign” (hereinafter “University Policy”)1 and Federal law, specifically, the “Revised

Sexual Harassment Guidance: Harassment of Students By School Employees, Other Students, or

Third Parties, Title IX, US Department of Education Office for Civil Rights” (hereinafter “Title

IX”)2 and their subsequent retaliation against Park after she exercised her statutorily protected

activities, challenging Defendants’ false claims, deliberate indifference, and reckless misconduct.


          Park’s current complaint, however, only focuses on Defendants’ misconduct: their

deliberate indifference, discrimination, and retaliation against her after she filed a complaint

about Secolsky’s sexual harassment and retaliation to the Office of Diversity, Equity, and Access

(hereinafter “ODEA”). 3 Park filed prior lawsuits with this Court; however, many rulings were

founded on fabrications manufactured by the Judge’s ultra vires acts as discussed hereinafter.

Therefore, this Court cannot dismiss Park’s current pro se Complaint by concluding that it is

frivolous or malicious under § 1915(e)(2)(B)(i).


1
    See Appendix II. Policy and Procedures for Addressing Discrimination and Harassment at UIUC.
2
    See Appendix II. Title IX, US Department of Education Office for Civil Rights (Title IX).
3
  In late 2017, ODEA was changed to the Office for Access & Equity (OAE). ODEA is used herein since
it was the name for the Office during the relevant period.
                                                                                                       -1-
        2:20-cv-02148-CSB-EIL # 1             Page 5 of 83
                                                                                                     -2-


        Defendants are the Board of Trustees, Michal T. Hudson, Heidi Johnson, Kaamilyah

Abdullah-Span, and Menah Pratt-Clarke4 while the following parties are involved in the current

case:



                                                     Body corporate and politic
              The Board of Trustees
                                                     352 Henry Administration Building, MC-350
            (hereinafter “The Board”)
                                                     506 S. Wright St. Urbana, IL 61801
                                                     UIBOT@uillinois.edu

                                                     Senior Title IX and ADA Specialist, at ODEA
                Michal T. Hudson
             (hereinafter “Hudson”)                  616 E. Green Street Champaign, Illinois
                                                     61820 mthdsn@illinois.edu

                                                     Director, ODEA
                  Heidi Johnson
             (hereinafter “Johnson”)                 616 E. Green Street Champaign, Illinois
                                                     61820 johnso19@illinois.edu


                                                     Senior Associate Director, ODEA
           Kaamilyah Abdullah-Span                   Hudson’s supervisor
         (hereinafter “Abdullah-Span”)
                                                     616 E. Green Street Champaign, Illinois
                                                     61820 kabdulla@illinois.edu

                                                     Associate Chancellor, Associate Provost for
               Menah Pratt-Clarke                    Diversity, Office of the Chancellor (Title IX,
                                                     ADA and 504 Coordinator)
           (hereinafter “Pratt-Clarke”)
                                                     303 International Studies Building 910 South
                                                     Fifth Street Champaign, IL 61820
                                                     menahpc@illinois.edu

                                                     Professor Emeritus; Director, the Center for
                 Robert E. Stake                     Instructional Research and Curriculum
                                                     Evaluation (CIRCE);
                                                     Instructor for EPSY 490E course

4 Depending on the context, Defendants will be referred to as (1) the Board of Trustees, Abdullah-Span,
Pratt-Clarke, Hudson, & Johnson; (2) Abdullah-Span, Pratt-Clarke, Hudson, & Johnson; or (3) ODEA.

                                                                                                     -2-
        2:20-cv-02148-CSB-EIL # 1             Page 6 of 83
                                                                                                -3-


              (hereinafter “Stake”)
                                                   192 Children's Research Center
                                                   51 E. Gerty Champaign, IL 61820
                                                   stake@illinois.edu


    Charles Secolsky (hereinafter “Secolsky”)      a Visiting Researcher at CIRCE;
                                                   Instructor for EPSY 490E course



                                        II.    JURISDICTION                         Table of content

        This Court has jurisdiction over the claims pursuant to (a) 28 U.S.C. § 1331 because

some of the claims arose under federal law; (b) 28 U.S.C. §1391 because the occurrences took

place in Champaign County; and (c) 28 U.S.C. §1367(a) for the Court’s supplemental

jurisdiction over the state claim.


                                 III.    PREVIOUS LAWSUITS

        1. Plaintiff Park filed her first lawsuit against Stake, Hudson, Johnson, and The Board of

Trustees in this Court (Case No. 15-2136) and appealed (Case Nos. 18-3017 & 18-3225). The

Seventh Circuit affirmed this Court’s ruling in October 2019 by blindly following this Court’s

fabrications.5 Park filed a petition for writ of certiorari to the Supreme Court, which was denied

on April 27, 2020.


        2. During the discovery in Case No. 15-2136, it was uncovered that Abdullah-Span and

Pratt-Clarke had also been deeply involved in Park’s complaints and claimed that Park had no

status at the University.6



5
 See the Seventh Circuit Order #84-2 for the fabrications.
6
 See Appendix I. Evidence of Kaamilyah Abdullah-Span and Menah Pratt-Clarke were deeply involved
in the case from the beginning along with M.T. Hudson and Heidi Johnson.


                                                                                                -3-
           2:20-cv-02148-CSB-EIL # 1              Page 7 of 83
                                                                                                         -4-


          3. This led Park to file another lawsuit to add Abdullah-Span and Pratt-Clarke (Case 18-

2090). This Court terminated the case (18-2090) by applying the doctrine of res judicata under

28. U.S.C. 1915(e)(2)(B)(i). Park appealed the decision (Case 18-2101).


          On appeal, the Seventh Circuit agreed with Park that the addition of the two new

defendants defeats the doctrine of res judicata.7 However, they dismissed the case under the

doctrine of collateral estoppel by, again, blindly following fabrications in this Court’s rulings

over Case 15-2136 instead of looking at Park’s Complaints (#s 1, 5, & 7).8



          Court                        Suit One                                  Suit Two
                             (Hudson, Johnson, & the Board)      (Abdullah-Span, Pratt-Clarke, & The Board)

    Seventh Circuit               18-3017 & 18-3225              18-2101 Order #22 was influenced
                                                                 by Order #162.

     District Court                    15-2136           .------ ----           18-2090
                        Order #162 was based on                          (Complaints #s 1, 5, & 7)
                        multiple fabrications.



          Among others, this Court ruled based on the fabrication that “Park could not point to any

instance of harassment after she complained to the ODEA,” thus there was nothing for Hudson

and Johnson to correct:9




7
    See Appellant’s Brief #21 and the Seventh Circuit Order #22, 18-2101.
8
 While the District Court dismissed Park’s complaint #1, 18-2090, it granted her Supplements to
Complaint #1 (#5 & #7, 18-2090), which is ironic as Supplement #5 is another version of complaint #1,
where Park cites Section D: EXHIBITS from #1.

9
    See Appendix I. Evidence of Secolsky’s continuous sexual harassment and retaliation after June 21,
2014 Park pointed out. See also “Fabrication #1” hereinafter.

                                                                                                         -4-
       2:20-cv-02148-CSB-EIL # 1           Page 8 of 83
                                                                                               -5-


Seventh Circuit Order in Docket #22, p.4 Case # 18-CV-2101


failure to stop the harassment. The district court concluded in the first suit that the




          Case: 18-2101       Document: 22           Filed: 11/ 21/2018    Pages: 4


No. 18-2101                                                                            Page4

Board was not responsible for the harassment she suffered because Park could not point
to any instance of harassment after she complained to the ODEA Similarly, regarding
her allegations here of discrimination based on sex and national origin, the district court
detemuned in the first suit that Park could not identify a single instance of harassment
after she complained to the ODEA, so no university defendant could be liable for failing
to correct a situation that did not require remedying. Finally , regarding Park's
allegations here of retaliation based on race, sex, and national origin, the district court
detemuned in the first suit that there was no causal link b etween her complaint to the
O D EA and her professor ending her immigration sponsorship.

                                                                                  AFFIRMED




      Therefore, the Seventh Circuit ruled that, because there was nothing for Hudson and

Johnson to correct, Abdullah-Span and Pratt-Clarke were also not responsible for the

harassment Park suffered.


      4. This led Park to file another lawsuit against all Defendants (Case No. 19-cv-2107); this

Court then dismissed the case applying the doctrine of res judicata and collateral estoppel.




                                                                                               -5-
            2:20-cv-02148-CSB-EIL # 1              Page 9 of 83
                                                                                                                           -6-


      Defendants for 15-2136            Defendants for 18-2090                   Defendants for 19-2107

       The Board of Trustees            The Board of Trustees                    The Board of Trustees
         Michal T. Hudson              Kaamilyah Abdullah-Span                     Michal T. Hudson
                                                                                    Heidi Johnson
          Heidi Johnson                   Menah Pratt-Clarke                    Kaamilyah Abdullah-Span
          Robert E. Stake                                                          Menah Pratt-Clarke
         Charles Secolsky                                                           Robert E. Stake



              Court                    Suit One                       Suit Two                          Suit Three
                                 (Hudson, Johnson, & the       (Abdullah-Span, Pratt-                 (All Defendants)
                                         Board)                Clarke, & The Board)

        Seventh Circuit           18-3017 & 18-3225            18-2101; Order #22
                                                               was influenced by                 This Court advised
                                       Dismissed by                                              Park not to litigate.10
                                                               Order #162.
                                 affirming Order #162.

         District Court                 15-2136        ¥
                                                           /

                                                                      18-2090
                                                                                        '   r--....


                                                                                                 19-2107; Order #6
                                Order #162 was                  (Complaints #1, 5, 7)            was influenced by
                                based on multiple                  Dismissed via                 Order #22.
                                fabrications.                       res judicata.




10
     Park did not appeal because this Court advised her not to litigate against the University and its officials
while “Case No. 15-CV-2136 is still on appeal before the Seventh Circuit.” (#6, p.4, Case No. 19-CV-
2107).

                                                                                                                           -6-
           2:20-cv-02148-CSB-EIL # 1           Page 10 of 83
                                                                                                   -7-


                              IV.       SUITABILTIY                                   Table of content



                                               Ultra Vires Acts

           This Court cannot conclude that Plaintiff’s current pro se Complaint is frivolous because

it is barred by the doctrine of res judicata or collateral estoppel under § 1915(e)(2)(B)(i).11

          “Generally, res judicata is the principle that a cause of action may not be relitigated once
          it has been judged on the merits.”12

          Similarly,

           “As a subgenre of res judicata, collateral estoppel prevents subsequent litigation of legal
          determinations of fact and law that have resulted in valid final judgments.”13

          For res judicata or collateral estoppel to apply, a final judgment on the merits must have

been obtained in a previous adjudication.14 On the merit refers to a “ruling of a court based upon

the facts presented in evidence and the law applied to that evidence.”15 However, the judgments

in Case No. 15-CV-2136 were based on the nonfactual facts or misleading statements

(hereinafter “fabrications”),16 which led the Seventh Circuit to also affirm the Judge’s dismissal

of Park’s prior cases.



11
     https://www.law.cornell.edu/uscode/text/28/1915

(2) (…) the court shall dismiss the case at any time if the court determines that—
(B)the action or appeal—
        (i)is frivolous or malicious;
12
     https://www.law.cornell.edu/wex/res_judicata emphasis added.
13
     https://www.law.cornell.edu/wex/collateral_estoppel emphasis added.
14
     http://www.querrey.com/images/LawManual/Ch_10F_Res_Judicata.pdf
15
     https://www.law.cornell.edu/wex/on_the_merits
16
  This Court dismissed Case Nos. 18-CV-2090 and 19-CV-2107 by applying the doctrine of res judicata
and/ or collateral estoppel while referring to Case No. 15-CV-2136 as a previous adjudication.
                                                                                                   -7-
        2:20-cv-02148-CSB-EIL # 1              Page 11 of 83
                                                                                                       -8-


        The Judge in Case No. 15-CV-2136 committed ultra vires acts, approving many

fabrications including, but not limited to, the following:


Fabrication #1: This Court fabricated that:                                               Table of content


        “The district court concluded in the first suit [15-2136] that the Board was not
        responsible for the harassment she suffered because Park could not point to any instance
        of harassment after she complained to the ODEA. Similarly, regarding her allegations
        here of discrimination based on sex and national origin, the district court determined in
        the first suit that Park could not identify a single instance of harassment after she
        complained to the ODEA, so no university defendant could be liable for failing to correct
        a situation that did not require remedying[.]”(emphasis added). 17



        On the contrary, Defendants acknowledged Secolsky’s continuous harassment after being

alerted as stated in an ODEA report: “it has been determined that Respondent Secolsky, whom

Complainant [Park] alleges continues to inappropriately engage her (…).” 18


         Defendants also acknowledged Park’s claims that “Secolsky called her multiple times to

run errands, such as getting things from the pharmacy and clean his apartment, invited her to lunch,

and left messages with no content.G(Park Dep., pp. 259-260, 264-267).” (MSJ #125, p. 54, UMF ¶

62, 15-2136).


         A few examples of Secolsky’s harassment after alerting ODEA include repeatedly making

numerous unwanted calls, leaving countless voice messages coercing Park to come over to his



17
  See the Seventh Circuit Order in Docket #22, p.4 Case # 18-CV-2101 or Park v. Board of Trustees of
the University of Illinois 754 Fed. Appx. 437, 438-439 (7th Cir. Nov.21, 2018), which, this Court asserts,
“succinctly summed up” Park’s prior cases ( #6, p.2, 19-CV-2107).

18
  See Appendix I. Miscellaneous evidence for ODEA Reports dated November 26, 2014. Emphasis
added.
                                                                                                       -8-
           2:20-cv-02148-CSB-EIL # 1           Page 12 of 83
                                                                                                       -9-


place, and even standing outside her apartment window and calling her name. This is just the tip

of the iceberg. Park repeatedly submitted significant evidence of Secolsky’s continuous sexual

harassment that occurred after alerting ODEA, which Secolsky admitted in his filings.19


          Additional fabrication: This Court also fabricated that “Plaintiff herself testified in her

deposition that, while Secolsky bothered her during the July 1 through August 2, 2014 period, he

did not do anything she considered ‘sexual harassment.’”20 However, Park continuously testified

that Secolsky’s sexual harassment continued after she alerted ODEA (Park Dep. #125-1, emphasis

added):


      Q. ( ... ) So, we were discussing before we got sidetracked here, that you
      allege there was sexual harassment by Dr. Secolsky to you after June 25th,
      2014, do I understand that correctly?
      A. Yes." (p.249).
                                                       ***
      “A. I am certain that there was sexual harassment during July 1st to July 16th.
      That's why I keep sending [Hudson] e-mail to update, update, update, up until-” (p.253).


           Therefore, for res judicata or collateral estoppel to apply, this Court must prove that “Park

could not point to any instance of harassment after she complained to the ODEA.”G


Fabrication #2: This Court fabricated that:

           “Plaintiff has presented no evidence that this alleged harassment was done in the context
          of Secolsky’s and Plaintiff’s respective relationships with the University, as opposed to
          Plaintiff’s private employment with Secolsky’s company” (# 162, p.48, 15-2136).


19
  See Appendix I. Evidence of Secolsky’s continuous sexual harassment and retaliation after June 21,
2014 for Secolsky’s admittance. On June 21, 2014, Park notified Stake of Secolsky’s misconduct.

See Appendix I. Evidence of Secolsky’s continuous sexual harassment and retaliation (Overview).
20
     Court Order #306, p.3 footnote 1.
                                                                                                       -9-
           2:20-cv-02148-CSB-EIL # 1             Page 13 of 83
                                                                                                         - 10 -


          Such claims contradict this Court’s own acknowledgment of Park and Secolsky’s

University-related work throughout 201421 as this Court simultaneously stated this uncontested

fact:

          “37. Plaintiff worked with Secolsky on grant proposals including American Educational
          Research Association (AERA) grant proposal [in Jan. 2014], a session at International
          Congress of Qualitative Inquiry (ICQI) conference at the University, a conference paper
          to the Center for Culturally Responsive Evaluation and Assessment (CREA) at the
          University [in Sept. 2014] and the Thailand Seminar Series at the University in [March &
          April 2014].” (#212-1, uncontested facts p.4, 15-2136).22

          Additional fabrication: Further, this Court fabricated a false date, claiming: “Plaintiff had

been hired by Secolsky to work for his private company on July 1, 2014.” (Court Order #306,

p.3, 15-2136, emphasis added). Again, this claim contradicts this Court’s own acknowledgement

of uncontested facts #67 and #73 which states, “[Park’s] job officially started on or about July

15, 2014” and “Plaintiff worked for Secolsky’s company (…) for approximately two weeks

(from July 15 to July 28, 2014), and she was paid for those two weeks.” (#212-1, p.6, 15-2136,

emphasis added).




21
     See Appendix I. Evidence of Park and Secolsky’s University-related work in 2014 for a short list.

22
     Court’s EXHIBIT A: Stipulation of Uncontested Facts and Issues #212-1, 15-2136.

Park filed a detailed, two hundred and three-page long list of their University-related work from January
2014 to September 2014 numerous times to Defendants and before the District Court. See Exhibit C. pp.
1-203, Case No. 18-cv-2090 for a detailed list.

In the same docket #212-1, p.6, 15-2136, this Court also states “67. Her job officially started on or about
July 15, 2014, however she would also work in the winter and spring of 2014 on AERA, QI, Thai
Program, and CREA.” This statement is misleading because this work is related to the University, not
Secolsky’s company. In fact, during the discovery, it was found that Secolsky’s companies were dormant.

                                                                                                         - 10 -
            2:20-cv-02148-CSB-EIL # 1                  Page 14 of 83
                                                                                                                 - 11 -


            University Attorneys subsequently exploited this Court’s fabrication of July 1: “The

District Court pointed out that all of the materials in her motion to supplement referenced

conduct that occurred after Plaintiff had been hired by Secolsky to work for his private company

on July 1, 2014.” (#44, p.15, 18-3225, emphasis added).

            Additional fabrication: Further, the Seventh Circuit also included another fabrication,

stating, “Five months after she began working for him, Secolsky decided to end her job” (#74, p.

3, 18-3017, emphasis added). Park was not employed under Secolsky’s company on July 1, nor

was she employed for five months. Park’s only employment with his company lasted two weeks,

from July 15 to July 28.23

            Furthermore, this Court acknowledged that even during the two weeks, Park and Secolsky

worked on University-related projects which began since January 2014:24 “Plaintiff provides an

email from July 28, 2014, indicating that she and Secolsky worked on a project for the Culturally

Responsive Evaluation and Assessment (CREA) program at the University. The project was

presented on September 18-20, 2014” (Court Order #306, p.4, 15-2136).25

     2014
     Jan        Feb   Mar      Apr      May      Jun      Jul         Aug         Sep    Oct      Nov      Dec


     Jan-Se 19

     Park and Secolsky worked on University-related projects




     Jan-Au 2

     Sexual harassment occurred
                                                                -
                                                                Jul 15 - Jul 28

                                                                Park worked In Secolsky's company




                                                                        Aug50nward
                                                                        Secolsky retaliated against Park




23
   See #128, p.146; #132, p.32; & #148, p11 for Secolsky’s verification of Park’s two-week employment.
24
   See Appendix I. for Park’s collaborative work with Secolsky regarding CREA conference at the University
started from January 2014.
25
     See Appendix I. Evidence of Park and Secolsky’s University-related work in 2014 for the two weeks.


                                                                                                                 - 11 -
           2:20-cv-02148-CSB-EIL # 1              Page 15 of 83
                                                                                                              - 12 -


           Park provided evidence numerous times verifying that sexual harassment occurred

concurrent to the context of the University.


           Therefore, for res judicata or collateral estoppel to apply, this Court must prove that Park

presented no evidence of harassment occurring in the context of the University.




Fabrication #3: This Court fabricated that “Secolsky eventually stopped the processing of

Plaintiff’s H1B visa because he felt Plaintiff was blackmailing him[,]”26 which the Seventh

Circuit also blindly followed.27


           No evidence of Park blackmailing Secolsky exists, and no evidence was provided by

Secolsky during the trial. Rather, Secolsky persistently offered Park a position at his company

and offered to provide her with an H1B visa.28




     do you still want to work for the non-profit company?
     1message

     Charles Secolsky <csecolsky@grnail,corn>                                   Tue,Jun 24i 2014 al 9:47 AM
     To: Lisa Park <hpark15hpark@grnail.com>




26
     Court’s Order #162, p.10, 15-2136
27
     See Order #74, p.4, 18-3017.
28
     Secolsky was required to file H1B visa application for Park to hire her.
                                                                                                              - 12 -
         2:20-cv-02148-CSB-EIL # 1                      Page 16 of 83
                                                                                                                             - 13 -


  Charles Secolsky <csecolsky@gmail.com>                                                        Tue, Jun 24, 2014 at 10:06 AM
  To: Lisa Park <hpark15hpark@gmail.com>
  Cc: Susan Henner <susan@sbhenner.com>

   Hi Susan,

   I have reached out to Lisa so that I can get a sense of the conditions of her employment with Resources inEducation for
   Urban Schools, Inc. but she has not yet responded back to me.

   Charles Secolsky



 Charles Secolsky <csecolsky@gmail.com>                                                        Tue,Jun 24,2014 at 10:20 AM
 To: Susan Henner <susan@sbhenner.com>
 Cc: Lisa Park <hpark15hpark@gmail.com>

   If Lisa responds appropriately and soon,I will continue lo relain you. Whatis your deadline? If she does not respond lo
   my request regarding the legali~ of her perception ofthe work she is to perlorm,then hour many hours should I pay you
   for? Is$900-$1,000 sufficient?



  I am still willing to renegotiate the H1-B Visa starting Tuesday • please contact as
  soon as you can.
  3messages

  Charles Secolsky <csecolsky@gmail.com>                                                      Sun, Jun 29, 2014 at 10:50 PM
  To: Lisa Park <hpark15hpark@gmall.com>

   Susan wassent money and she must be informed to apply it to the H1-B visa application first thing in the morning before
   she get to work.




        Park did not want to work for Secolsky’s company because of his ongoing sexual

harassment, therefore, she looked for a position elsewhere. However, her visa expiration date

was near and she needed to quickly find a position to continue staying in the country; Park

finally agreed to work part time on the condition that she “could work anywhere” and not at his




                                                                                                                             - 13 -
              2:20-cv-02148-CSB-EIL # 1          Page 17 of 83
                                                                                                   - 14 -


place as Park’s email states:29




           > From: Lisa Park <hparklShpark@gmail.com>
     MI > Date: Mon, Jun 30, 201~ at 5:03 PM
     ~    > Subject:
     .-t > To: Charles Secolsky <csecolsky@gmail.com>
     :it >
     ...J >
     4J > H-1 Sponsorship through My employment with Resources in Education for
     m > Urban Schools, Inc.
     ~>
     <!) >
     ~> A:
     ~> Company->your non-prof it organization is secure enough to hire me?
     >    >
      y > B:
     L()
     .-t > Job description• I talked to you (Chuck)" I only can do work related
     N> to a qualitative analysis." You said you would call me "Operations
         > Research Analyst" with a payment $21.89 an hour.
         > 20 * 21.89 = 437.8 * 52 weeks=$ 22J765.6 I am not a Statistician.
           >
           > C:
       I>Work site-> You told me I could t-.iork any1,1here. I do not want to 1-.iork
       ~ at your place (your home address is your office address).
           >
           > D: 20 hours a week
           > What if you not give 20 ~ou r s work that is related to my job
           > description? I need a formal (official) contract. I ONLY want to do my
           > job which describe in detail about job duty, hours, working site, etc.




              Secolsky also felt the need to proclaim to his immigration lawyer that “She is not

extorting me. (…) Lisa has never wanted a relationship with me since we met. She loves her

husband. Exclusively. I agree to this statement[.]”:



29
  See also employment contract “The Employee will work from home.” (#133-4. 15-2136, emphasis
added).

                                                                                                   - 14 -
            2:20-cv-02148-CSB-EIL # 1                  Page 18 of 83
                                                                                                                             - 15 -


 2 :15-CV-02136-CSB-E IL ~ a , l ~..in, . Gmoo                                                                E-WILED
                                                                              Tuesday, 03 October, 2017 12:s&.iffl' PM
                                                                                        Clerk, U.S. Distr ict Court., ILCD
      Operations Research Analyst



          > Dear Susan,
          >
          >
          >
          > Lisa and I have come to an agreement:
          >
          > (1) lrl keep my promises to submit employment papers and fees for
          > H1-B Visa and pay you for initiating Green Card application (see
          > Lisa's forwarded email below for stipulations). She is not extorting ]
          > me. We do not want a relationship with each other other than a
          > professional relationship. Lisa has never wanted a relationship with
          > me since we met. She loves her husband.
          >
          > exclusively. I agree to this statement and her statements below.
          >
          > She will work on assigned projects for 20 hours a week that are
          > related
          >
          > to operations research analysis position related only qualitative analysis.
          >
          > I am attaching the letter from Rockland Community College. The IRS tax
          > exempt form from the IRS will be forwarded shortly.




          Secolsky stopped processing Park’s H1B visa not because he felt Park was blackmailing

him, but in retaliation after learning about Park’s complaints through ODEA. He states in his

filing:30

 "lt's sad tha·t s h e probably believed that I still wanted to associate with her. But,
 after Robert Stake had received word about lhe pornography incident and the
 diversity office at the University of Jllinois had been infom1ed of my
 psychtatrically incited inappropriateness. I no longer had any rea on to have
anything to do with D~. Park so that w as my reason for not notifying h er
a 'b out anvthinsz."




30
     #132, p.32. 15-2136, emphasis added.
                                                                                                                             - 15 -
           2:20-cv-02148-CSB-EIL # 1                Page 19 of 83
                                                                                                                - 16 -


          As soon as Secolsky learned on August 4, 2014 that the University and Stake were

informed of his misconduct, he emailed his immigration lawyer to stop all processing:



     Charles Stcolsky <csecolsky@gmail com>                                       Tue, Aug 5, 2014 at 4.08 PM
     To: SusM Henne, <susan@sbhenner com>
     Cc. Lisa Park <hpark 1Shpark@gmall com>
       Please hold offf on any processing until I speak to my attorney NO PROCESSING AT All UNTILI GIVE YOU
       THE GREEN LIGHT.
       I'm very sorry.
       Charles Socolsky




          Therefore, for res judicata or collateral estoppel to apply, this Court must prove that Park

blackmailed Secolsky, thus, he “stopped the processing of Plaintiff’s H1B visa.”


          Fabrication #4: This Court fabricated that “Park failed to demonstrate that the

defendants denied her equal protection of the law because there was no evidence that they knew

about Secolsky’s sexual misconduct and facilitated or turned a blind eye to it[,]”31 and ““Nothing

Defendants did or did not do after June 21, 2014, caused Plaintiff to undergo harassment or made

her liable or vulnerable to it.”32


          Nothing could be further from the truth. Although the evidence is overwhelming, only a

handful are presented for convenience sake. First, “sexual harassment of students can be a form

of sex discrimination covered by Title IX.”33 The Supreme Court held “Retaliation against a

person because that person has complained of sex discrimination is another form of intentional



31
     The Seventh Circuit Order #74, p.4. 18-3017 (The Seventh Circuit summarized this Court order).
32
     Court Order #162, p. 51, 15-2136.
33
     See Appendix II b. Title IX, US Department of Education Office for Civil Rights (Title IX, p.3).
                                                                                                                - 16 -
             2:20-cv-02148-CSB-EIL # 1         Page 20 of 83
                                                                                                 - 17 -


sex discrimination” (Jackson v. Birmingham Board of Education, 544 U.S. 167, at 174,

emphasis added).



                                     Secolsky’s Sex Discrimination




     Jan -Auo 2
 L
     Sexual harassment occurred
                                                              AUQ 50nwlld
                                                              r
                                                              Secolsky retallated against Park




            1. Defendants acknowledged Park’s allegations that Secolsky continued to inappropriately

engage her: ODEA Reports state: “it has been determined that Respondent Secolsky, whom

Complainant [Park] alleges continues to inappropriately engage her (…)”34


            2. Defendants acknowledged Park’s claims that “Secolsky called her multiple times to run

errands, such as getting things from the pharmacy and clean his apartment, invited her to lunch,

and left messages with no content. (#125, p.54 UMF ¶ 62, 15-2136).”


            3. Defendants were notified of Secolsky’s retaliation on August 6, 2014.35

            4. In Hudson’s meeting notes with Johnson, Hudson noted her thoughts about “disposing

this case [Park’s complaints] as soon as possible.36



34
     See Appendix I. Miscellaneous evidence for ODEA Report dated November 26, 2014.
35
 See Appendix I. Miscellaneous evidence for Park’s notification of Secolsky’s retaliation to
Defendants.

36
     See Appendix I. Miscellaneous evidence for the meeting note.
                                                                                                 - 17 -
           2:20-cv-02148-CSB-EIL # 1            Page 21 of 83
                                                                                                         - 18 -


          5. ODEA Reports state: “Neither party has any affiliation with the University. Accordingly,

ODEA has no jurisdiction over this matter[,]” and therefore, “No further action, by this office, is

necessary at this time.” 37


          6. Kaamilyah Abdullah-Span also stated in her email to the Associate Chancellor that

ODEA did “not have jurisdiction to respond to Ms. Park’s allegations[,]” therefore acknowledging

Park’s complaints over Secolsky’s misconduct while turning a blind eye.38


          7. Defendants’ deliberate indifference to Secolsky’s sexual harassment and retaliation after

June 21, 2014, 39 caused Park to undergo harassment or made her liable or vulnerable to it.40


          Therefore, for res judicata or collateral estoppel to apply, this Court must prove that there

was no evidence that Defendants knew about Secolsky’s misconduct and turned a blind eye to it.




          Fabrication #5: This Court fabricated that Defendants “took what action they

believed they could, due to Secolsky’s nebulous connection with the University.”41.


          In the previous fabrication, this Court ruled that there was no evidence that Defendants

knew about Secolsky’s sexual misconduct. Now, this Court ruled that Defendants took what




37
     See Appendix I. Miscellaneous evidence for ODEA Reports dated October 17, 2014.
38
     See Appendix I. Evidence of Defendants’ continuous denial of Park’s status at UIUC for the email.
39
  See Appendix I. Evidence of Secolsky’s continuous sexual harassment and retaliation after June 21,
2014.
40
 See Appendix I. Evidence of Park’s psychological and physical injuries caused by Secolsky’
misconduct. See also Appendix II. e. Additional Significant Medical Records.
41
     This Court’s Order #162, p.50, 15-2136.
                                                                                                         - 18 -
           2:20-cv-02148-CSB-EIL # 1            Page 22 of 83
                                                                                                    - 19 -


action they believed they could.

          The fact is that Defendants violated University Policy and Federal law (Title IX) and

failed to protect Park against sexual harassment and subsequent retaliation. To cover up their

mistakes, Defendants schemed to revoke Park’s status with the University and exclude her from

their services.

          Therefore, for res judicata or collateral estoppel to apply, this Court must prove that

Defendants “took what action they believed they could” according to Title IX while following

University Policy regarding Park’s complaints.42



Fabrication #6: This Court fabricated that “Regarding Park’s retaliation claims against the

Board, the court found no casual connection between Park’s complaints to ODEA and the

termination of her Optional Practical Training status.”43 “The district court, therefore, properly

concluded that Park failed to introduce sufficient evidence for a jury to find that the Board

retaliated against her for complaining about sexual harassment.”44


          As stated in Park’s filing with this Court, Park asserts that Defendants covered up their

wrongdoings by excluding Park from their service:

          “[Defendants] knew they did not follow their own procedures, which led to Secolsky’s
          retaliation. They also knew that I was employed with my F1 student visa. Therefore, to
          cover up what they did wrong, they hoped that I would give up. However, I persistently
          challenged them. So, as retaliation, ODEA tried to get rid of me as soon as possible. (…)



42
  See Appendix II. A. Procedures listed on pp, 5-9 in Policy and Procedures for Addressing
Discrimination and Harassment” at UIUC.
43
     The Seventh Circuit Order #74, p.4, 18-3017.
44
     The Seventh Circuit Order #74, p.6, 18-3017.
                                                                                                    - 19 -
           2:20-cv-02148-CSB-EIL # 1           Page 23 of 83
                                                                                                 - 20 -


          refused to protect me by denying my status at UIUC; (2) did not consider F1 OPT as a
          valid status[.]”45



          After Defendants received Park’s complaints, they refused to help her because they

claimed that Secolsky had no affiliation with the University. Defendants then violated University

Policy & Federal law, leading to Secolsky’s retaliation. Park then carried out her statutorily

protected activities by challenging Defendants’ claims and actions, providing clear evidence. But

for Park’s statutorily protected activities, would Defendants have gone out of their way to

illegally deny her status when they were informed of her OPT through valid sources?46


          Seeing that Park wasn’t going away, Defendants retaliated by conspiring to exclude her

from their service. Denying her OPT as a valid status at the University was a means to an end. It

is ironic for Defendants to argue that Park had no status while acknowledging her OPT as

employment at the time of investigation.47


          While Park desperately sought help, Defendants kept busy finding a way to legitimatize

their exclusion of Park from their service as shown in Johnson’s email to University Officials

and Hudson’s meeting note:48




45
     Park’s filing #293, pp.48-49, 15-2136.
46
     Among others, see Appendix I. Miscellaneous evidence for Director Misa’s email to Hudson.
47
     See University MSJ #125, p.3, 15-2136.
48
     See Appendix I. Miscellaneous evidence for Hudson’s meeting note.
                                                                                                 - 20 -
          2:20-cv-02148-CSB-EIL # 1                           Page 24 of 83
                                                                                                                                - 21 -



       Johnson, Heidi

       From:                                         Johnson, Heidi
       Sent:                                         Tuesday, August 26, 2014 10:07 AM
       To:                                           Hudson, Michal Thomas; Abdullah-Span, Kaamilyah
       Subject:                                      RE: Lisa Parl< update


       Do we have a statement from AHR stating that she is not considered an employee?



  M.1'. noted 1h:it while C\'tryonc sus Sttolsl.i's bch:\\'ior os 1n:,pprop,~1c. Jlari('s bch.ivior raises q~ 1ions GS well. M.T.
  lei Ikidi know m) lhoughb obou1 disposing of this c~c as soon MpossiMe.

  llc1di noted 10 M.1 . 1h11 "1c h11~ c:tpl:iincd our re ponsibililici to Port.. :ind 1h11 neither ihe nor StcobJ.i tu,~ ~ny ~,a,u)
  on cnmp~ 1h:i1 ,,uuld wamn1 :in JOV()1ig;i1ion by our ufficc.

  Heidi ~aid 1h:n slit ,._ill follow up ,,ith f>a,t :ind cd\'isc her of clCl$urt.




          However, this Court did not consider Park’s post-trial motion #293 as record and did not

correct their fabrications.


          Therefore, for res judicata or collateral estoppel to apply, this Court must prove there was

no casual connection between Park’s complaints and their exclusion of Park from their services

via their denial of her OPT as a valid status.



Fabrication #7: This Court fabricated that Park “can cite only to her claim” regarding her

claim of racial discrimination under equal protection against Secolsky.

          The District Court stated: (#162, p.43, 15-2136, emphasis added).

          “[Park] can cite only to her claim that Secolsky commented about “American culture,”
          and that he, at some other times, stated that ‘Asian women like white men’ and nothing
          else. The citation to just one rather ambiguous comment, and another comment where
          nothing about the context of the comment is known.”


                                                                                                                                - 21 -
           2:20-cv-02148-CSB-EIL # 1           Page 25 of 83
                                                                                                     - 22 -


          However, Park cited multiple testimonies by Secolsky where he admitted to showing

Park a pornographic video because “I thought that Korean girls, Asian women, liked white

guys[,]”49 and “The truth of the matter is that I told Park about it would teach her about

American culture[.]”50


          Secolsky also testified telling Park that his girlfriend in New Jersey liked “blowjobs” and

“mutual oral sex.”51 He told Park that the reason he bragged of his sexual exploits was because

“Asian women like white [guys].”52


          Whether Park’s report to the ODEA was based partly on racial discrimination was critical

to the Jury’s decision on her Count VII claim (Retaliatory Discharge) to the extent that the Jury

foreperson asked the District Court Judge if he could “please clarify if the ODEA complaints

were for racial discrimination accordance with Count VII[.]”53 The Judge, however, did not

provide clarification which influenced the Jury's ultimate decision against Park regarding Count

VII and affected the decisions of Park’s other claims against Defendants.


          Therefore, for res judicata or collateral estoppel to apply, this Court must prove that Park

“can cite only to her claim” as to her claim of racial discrimination against Secolsky.




49
     Secolsky Dep., #128, pp. 114, 15-2136.
50
     Secolsky MSJ #138, p. 2, 15-2136.
51
     Secolsky Dep. #128, pp. 122-124.
52
     Park Dep. #125-1, p.153., 15-2136.
53
  #241, p. 4, 15-2136. “Park need not prove the merits of her complaint to the ODEA, but only that she
was acting under a reasonable, good faith belief that her right to be free from racial discrimination was
violated.” (#240, p.34, 15-2136). See #309, pp.8-11, Case 15-2136 for details.

                                                                                                     - 22 -
           2:20-cv-02148-CSB-EIL # 1         Page 26 of 83
                                                                                                 - 23 -


                                                       ***


          For the foregoing evidence, this Court’s prior rulings over Park’s prior cases (Case Nos.

15-2136, 18-2090, & 19-2107) were founded on multiple fabrications and not on the merits;

thus, neither res judicata nor collateral estoppel is applicable to Park’s current case.


          The Judge’s actions in Park’s prior cases were both unconstitutional and ultra vires. Such

actions are beyond the scope or in excess of his legal power or authority. Therefore, the prior

rulings are null and cannot affect the current case.




                                                 Tolling                              Table of content

          This Court advised Park not to litigate against the University and its officials when “Case

No. 15-CV-2136 is still on appeal before the Seventh Circuit.”54 Therefore, Park waited for

higher courts to review the issues with this Court’s fabrications mentioned earlier. However, the

Seventh Circuit did not second-guess the factual evaluation; once this Court decided what it

considered factual, the decision was irrevocable in the higher courts and affected the judgments

of the Seventh Circuit.


          The final decision on Park’s prior case was made by the Supreme Court on April 27,

2020. Therefore, the period of limitations shall be tolled until April 27, 2020, thus, Park files her

current complaint against the University and its officials.




54
     #6, p.4, Case No. 19-CV-2107.
                                                                                                 - 23 -
        2:20-cv-02148-CSB-EIL # 1             Page 27 of 83
                                                                                                    - 24 -


               IV. STATEMENT OF THE CASE AND FACTS                                      Table of content


        Previous Rulings found that Secolsky was liable for Park’s following claims:

        Count I (Battery), Count II (Assault), & Count V (False Imprisonment): Secolsky made

unpermitted contact towards Park (Battery) and multiple attempts to grope and kiss her, causing

her to fear immediate harmful or offensive contact (Assault). Secolsky also restrained Park’s

personal liberty or freedom of locomotion without her consent (False Imprisonment).

        Count VI (Retaliation) & Count VIII (Intentional Infliction of Emotional Distress):

Secolsky violated Park’s civil rights under the Illinois Human Rights Acts by retaliating after

learning about Park’s complaints with the University. He then continued to sexually discriminate

Park, intentionally inflicting emotional distress on his victim.

        Count IX (Denial of Substantive Due Process): While acting under color of law, Secolsky

deprived Park of her Fourteenth Amendment rights to equal protection as to her sexual

harassment claim.55


        Background. Lisa Park came to the US in 2000 with her five-year old son to pursue

her dreams of being an international scholar. She built her life working persistently, with hopes

of achieving her academic career goals. After conducting her five-year long dissertation project,

she finally earned her Ph.D. at UIUC in August 2013.




55
  See Appendix I: Evidence of Secolsky’s continuous sexual harassment and retaliation (Overview) and
after June 21, 2014.

See Exhibit C. pp. 1-203, Case No. 18-cv-2090 for a detailed list of all the academic work Secolsky and
Park had collaborated at the University.

                                                                                                    - 24 -
           2:20-cv-02148-CSB-EIL # 1                  Page 28 of 83
                                                                                                       - 25 -


            Post-graduation, she decided to extend her research through a Post-Completion Optional

Practical Training (OPT), which would allow her to work on her publications as a student-

employee for one year, from October 1, 2013, to September 30, 2014, as well as an additional

two-month grace period. Park’s F1-OPT is indisputable by the US Citizenship and Immigration

Services as shown in her I-20 below:56


                                                                   MMl      Hja You g

                                                                                                   wm1mm
                                   nlLL TIME




       Tht Student h11 ut th• l full 1cadeiic y11r req11lrement,
                                                                                    1
                 Employed as a re1earoher will provide tKperi,nc, r1l1t,d to 1tud1nt 1 degr•• in
                   condary Education and T•aching,



            Park is now a permanent resident of the United States.


            During her time at the University, she became acquainted with Robert Stake, Professor

Emeritus in the College of Education, Director of the Center for Instructional Research and

Curriculum Evaluation ( hereinafter “CIRCE”), and Instructor for his EPSY 490E class.


            Through Stake’s class, Park met Charles Secolsky, a visiting researcher at CIRCE, in the

fall of 2013. Seeing that they were in the same academic field, they began to collaborate on

numerous academic activities and projects:57


56
     See Appendix I. Miscellaneous evidence. I-20 p. 3. See also #145-2, 15-2136 for I-20.
57
     See Appendix I. Evidence of Park and Secolsky’s University-related work in 2014.


                                                                                                       - 25 -
           2:20-cv-02148-CSB-EIL # 1           Page 29 of 83
                                                                                                       - 26 -


             “37. Plaintiff worked with Secolsky on grant proposals including American Educational
           Research Association (AERA) grant proposal [in Jan. 2014], a session at International
           Congress of Qualitative Inquiry (ICQI) conference at the University, a conference paper
           to the Center for Culturally Responsive Evaluation and Assessment (CREA) at the
           University [in Sept. 2014] and the Thailand Seminar Series at the University in [March &
           April 2014].” (#212-1, uncontested facts p.4, 15-2136)

           Things were fine until Secolsky began to sexually harass Park in January 2014.

Secolsky’s harassment ranged from calling and leaving creepy voicemails over 10 times a day, to

stalking her outside of her home.58 Although Park initially suppressed her emotions, this grew

over time to the point where she desperately needed help. To avoid conflict with Secolsky, Park

first began to seek help outside of the University, meeting with a doctor followed by a

psychiatrist.59 However, they were not of much help and after months of continually enduring his

sexual harassment, Park could endure no more.


           On June 21, 2014, Park found the courage to notify Stake at the advice of her

psychiatrist “to which Stake rebuffed her efforts for him to take action because he did not believe

that Secolsky was employed with the University of Illinois, and further indicated that he could

not help (…) Accordingly, Stake took no action against Secolsky.”60


           On June 24, Park visited the University’s Women’s Resources Center (“WRC”); they

referred her to the Office of Diversity, Equity, and Access (“ODEA”).



Park filed a detailed, two hundred and three-page long list of their University-related work from January
2014 to September 2014 numerous times to Defendants and before the District Court which includes the
list in this Court’s Order #162, 15-2136. See also Exhibit C. pp. 1-203, Case No. 18-cv-2090 for a
detailed list.
58
     See Appendix I: Evidence of Secolsky’s continuous sexual harassment and retaliation (Overview).
59
     See Appendix II Additional Significant Medical Records.
60
     Stake filing #21, p.2, 15-2136.
                                                                                                       - 26 -
           2:20-cv-02148-CSB-EIL # 1                    Page 30 of 83
                                                                                                                          - 27 -


            On June 25, Park contacted ODEA regarding Stake and Secolsky’s sexual harassment.

When filling out her ODEA intake form, Park included discrimination on race and sex. This is

because Secolsky told Park that he showed her a pornographic video because “I thought that

Korean girls, Asian women, liked white guys[,]”61 and “The truth of the matter is that I told Park

about [sic] it would teach her about American culture[.]”62 On a separate occasion, Secolsky told

Park that his girlfriend in New Jersey liked “blowjobs” and “mutual oral sex”.63 He told Park that

the reason he bragged of his sexual exploits was because “Asian women like white [guys].”

Secolsky’s racial remarks confirm that his sexual harassment involves discrimination on

race/ethnicity as well as national origin. At that time, however, Park did not know that national

origin discrimination applied to her. Park’s intake form is as follows:


        OPTIONAL: Pll'Jlst pro,ide Che name\ lille/po~ilion, and conl11ct informa tion for any lntlividual(s) lnvol\etl:
                                                                                                                      •kyUIJ"' ca ~

      Robert E. Stake 01recto1 Center for lnsttucllonal Research & Cumculum Evaluation (CIRCE) slake@dhnols.edu



                              lndk111c ~our rn on(s) for cc1n1ac1ing ODEA (check all that apply):
      lnq11/ry 0       Dlsab1/11y Accommodar,011 Req111m D            l'ay Equity D         Job Sl!arclt fra/1101/011D
      Discn111111a1/011011 1/te Basis of Roce IZ] Sex D        Sexual Or1cnU111011 D       Sexual I lorossmcnt 0       Age D
                                        Disabilil) D      Notional Origin n Rncen Rcligion[7 RctaliotionD
                                        Ocher (plea:ie ex plain) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                     Pro,idc II brief dcsr rip1io11 of yo ur inquiry or complaint:
      I dl!CUMl!d my 1S!l.le w11h Raehl!! rrom WRC. Seiiwl harassmenU Raaal dl$CllmlnalJOl\llles. distDltloo, & manipulnbon, Slander

       Seeking lor lhe best way or getting through my situaoon and asking for advice (e.g possible opllOIIS that can be ta~en)
                                                                                                                                       


61
     Secolsky Dep., #128, pp. 114, 15-2136.
62
     Secolsky Dep., #138, p. 2, 15-2136.
63
     Secolsky Dep. #128, pp. 122-124.
                                                                                                                          - 27 -
              2:20-cv-02148-CSB-EIL # 1                        Page 31 of 83
                                                                                                                      - 28 -


              On June 26, Park met Defendant Michal T. Hudson,GSenior Title IX and ADA

Specialist, at ODEA. Park brought documents64 which included (1) Secolsky’s activities as an

instructor/researcher & program director; (2) Park’s academic involvement with Secolsky at the

University; (3) Secolsky’s sexual misconduct; (4) Stake’s sexual misconduct; (5) Park’s visit to

Carle Hospital for her physical and psychological damages caused by Stake and Secolsky’s

misconduct. Park also informed Hudson that she met Stake to address Secolsky’s misconduct,

but he refused to help. Hudson made a copy of the documents and assured Park that she would

investigate the matter. After their first meeting, Park sent an email providing Hudson with her

F1-OPT documents for future reference:

     RE: Follow-Up
     2 messages

     Lisa P ark <ttpa,1< 15hpa,1<@gmal.com>                                            Thu. Jun 26. 2014 at 1.57 PM
     To: Hudson Miehal <mlhdsn@il.-.oos.edu>
     Cc: Lisa Park <hpark15hpark@grna,l.com>
      Dear MT.

      II was a producllve meellng ,n thal )'0<.I m,ghl be able to suggesl or lake an
      ac:IJOn w,U, regards 10 the Issues I addressed. Thank you!

      1.
      I found the cal l'lislory which os related LO ·pomo incident" was on Ille.
      II was aboul Jan 23-24 . aboul the lime IO submil the A.ERA granl p,oposal I
      addressed my cooc:ems with regards IO lho inddenl very seriously over lho
      phone and In person.

      2
      Ialso requested my medical ntpo,t from Carle mental       health Oepa,11n11n1
      °'· Traugotl IS my psychialrisL I also r ~ medical report from
      Ac:upunc:lure plaice I      be able
                               mighl         updaled
                                            lo         soon
                                                        lhem

      3. I locwarded lhe email !hat    rrught be hetpfUI 10 knows ChUcl<·s
      a!tiua11on w,u, 0 ol I
      4 I am a researcher with OPT woll> F 1 V1Sa EAO card Is here Wtlh a
      letter fiom N ~
      Hero IS her lnonnallon
      Nancy Abelmann
      Professo,- Anlhropology
      Assoc:ialO Vic:o Chancellor for Research
      Tho Harty E. Preble Proressor ol
      Easl As-an Languages and Cu!Wres
      AS.Ian American studies
      Gender and w -·s studies
      omce of the Voce Chancellor for Research
      418 Swanlund Admlnlstnwon Building.
      601 East John SL MIC 304
      Champa,gn. Illinois 61820
      nabe•man@• noes edu
      (217)244-1867, (217)333-6n1

          2an:ac:hment$
                               A L • tt• r from N ancy.JP"9




64
     See Appendix I: Miscellaneous evidence for Hudson’s meeting note dated on June 26, 2014.
                                                                                                                      - 28 -
        2:20-cv-02148-CSB-EIL # 1            Page 32 of 83
                                                                                               - 29 -


        On July 1, 2014, Park met with Hudson to follow up. During their second meeting, Park

informed her that, due to her visa expiration date approaching, she “agreed to be hired by Charles

Secolsky”65 the previous day (June 30) to continue staying in the US, advising Hudson to deal

with her complaints cautiously.


        Hudson then told Park that, because Secolsky had no affiliation with the University,

ODEA wouldn’t be of help other than asking the Education Department to discontinue

consulting services with him. Park, again, displayed evidence showing his involvement with the

University, which this Court acknowledged as uncontested facts:66



 21. Defendant Charles Secolsky was a visiting researcher at the Center for Institutional
 Research and Curriculum Evaluation (CIRCE) at the University of Illinois from 2012 to 2014.
  (…)

 25. Stake invited Secolsky to attend his case study class at that time.

 26. Stake listed himself and Secolsky as the instructors in the EPSY 490E (Case Study
 Methods) class for 2014.

 27. Stake further admits that Secolsky “substituted for” Stake in Stake’s case study class, that
 he had Secolsky “take over, coordinating, helping” others, and that Secolsky “did present a
 topic from [Stake’s] syllabus” in place of Stake.

 28. Stake also allowed Secolsky to use files, books, copying facilities, and a desk in an office
 in the Children’s Research Center.

 29. While visiting CIRCE, Secolsky engaged in grant writing, teaching case study methods
 and program evaluation, paper presentations, lectures on survey research methodology,
 accreditation, evolution of validity, computerized adaptive testing, and Bayesian statistics in
 mixed method research.

 30. Secolsky also advised and mentored doctoral students in Stake’s case study classes.

 31. Secolsky coordinated a visit by Thai students in the Spring of 2014.


65
  See Appendix I. Miscellaneous evidence for Hudson’s meeting note entered on July 1, 2014.
66
  See Appendix I: Evidence of Secolsky’s activities at the University in 2012-2014.
                                                                                               - 29 -
            2:20-cv-02148-CSB-EIL # 1             Page 33 of 83
                                                                                                            - 30 -



 (This Court filing #212-1,Uncontested facts p.3-4, 15-2136).




           Strangely, Hudson firmly reiterated that Secolsky was not affiliated with the University

although, according to University Policy, Secolsky was considered an employee:



     A. Terminology:
          1. Employee is any individual who performs services for the campus or the University in
              exchange for pay, benefits, or University affiliate status, including but not limited to:
              tenure and tenure track faculty, adjunct faculty, lecturers, instructors, teaching
              associates, academic professionals, visiting academic professionals, civil service
              personnel, extra-help personnel, academic hourly personnel, graduate assistants, pre and
              postdoctoral fellows, and undergraduate and graduate hourly students.
                                                                                                          p.10


           Further, Title IX covers sexual harassment and retaliation conducted even by a non-

employee third party:



 “Title IX protects any “person” from sex discrimination. Accordingly, both male and female students
 are protected from sexual harassment10 engaged in by a school’s employees, other students, or third
 parties.” (Title IX, p.3) and “sexually harassing conduct by third parties, who are not themselves
 employees or students at the school (e.g., a visiting speaker or members of a visiting athletic team),
 may also be of a sufficiently serious nature to deny or limit a student’s ability to participate in or
 benefit from the education program.” (id., p.12).


           As Title IX coordinators, Defendants “must have knowledge of the requirements of Title

IX, of the school’s own policies and procedures on sex discrimination, and of all complaints

raising Title IX issues throughout the school.”67




67
  “Questions and Answers on Title IX and Sexual Violence, US Department of Education Office for
Civil Rights,” p.10-11, emphasis added. ( hereinafter “Title IX Q&A”).
                                                                                                            - 30 -
           2:20-cv-02148-CSB-EIL # 1              Page 34 of 83
                                                                                                    - 31 -


           Park did not want ODEA to ask the Department to cut ties with Secolsky in fear of

revenge, so she declined. However, Secolsky’s harassment continued, including telephone

harassment and leaving creepy voicemails; attempts to lure her to his apartment under various

reasons; attempts to grope and kiss Park; and stalking her outside of her home.

           Secolsky admitted, “I went to her apartment[.] I did phone Park from my car and when

she did not answer and I noticed her car parked in front of her apartment building, I decided to

ring her buzzer, called her name from the street, and knocked on the front door of her building.”68

           Additionally, Secolsky admitted he told Park he “wants children, and asked Park if she

can still have children” (Secolsky’s filing #132, p.20, 15-2136). He also asked Park to marry him

several times over the summer of 2014 and, upon questioning, confessed he had been upset

because Park rejected him.69

           Secolsky’s unsettling harassment caused Park enormous distress70 and she could no

longer endure this way of life.71

           On July 9 and July 14, Park again asked Hudson what further assistance ODEA could

provide aside from the Department firing Secolsky.

           On July 16, Hudson again responded that because Secolsky had no status, she could do

nothing more than ask the Department to cut ties with him. Park again responded that she did not

want further assistance if that was all they could do, as she did not want Secolsky and Stake to




68
     Secolsky’s filing #302, p.6, 15-2136.
69
     See #293, p.14, 15-2136 for the transcript of the recording.
70
 See Appendix I. Evidence of Park’s psychological and physical injuries. See also Appendix II. e.
Additional Significant Medical Records.
71
  See Appendix I: Evidence of Secolsky’s continuous sexual harassment and retaliation after June 21,
2014.
                                                                                                    - 31 -
           2:20-cv-02148-CSB-EIL # 1            Page 35 of 83
                                                                                                   - 32 -


retaliate, destroying her hard work and risking her legal status. Hudson then extended her best

wishes to Park regarding her future endeavors before stating, “Nevertheless, I still have an

obligation [to investigate] as it relates to inappropriate conduct on this campus.”72


          On July 17, dissatisfied, Park went back to ODEA to meet Hudson’s supervisor, but the

office clerk denied her access to the office while Hudson actively hid from her.73 The clerk

informed Park that she could only meet with Hudson and that Hudson would contact her. She did

not hear back from them for weeks.

          Park immediately started searching for help elsewhere; she went to the University Police

Department which did nothing but redirect her back to the University. She then sought help from

the University’s Human Resources (HR) regarding not only Secolsky’s sexual misconducts but

ODEA’s deliberate indifference as well.


          On July 23, Park met Yulee Kim,74 Employee Relations Coordinator at HR, and although

Park explained that ODEA would not help her, Kim could only redirect her back to ODEA.


          On July 30, desperate to seek help, Park met Kim again. Kim again urged her to go to

ODEA as there was nothing HR could do. If Park were to get any sort of help, it would only be

through ODEA. With no other choice, Park again emailed Hudson to see if anything had

changed since her last visit; she received no response.




72
 See Appendix I: Miscellaneous evidence for Hudson’s email to Park on July 16, 2014.
Emphasis added.

73
  See Appendix I: Miscellaneous evidence for Hudson’s knowledge of Park’s visit on July 17, 2014
through the clerk.

74
     See Appendix I: Miscellaneous evidence for Park’s condition during her deposition.

                                                                                                   - 32 -
               2:20-cv-02148-CSB-EIL # 1                           Page 36 of 83
                                                                                                                                                    - 33 -


       From:                                  hpark15hpark@gmail.com on behalf of Lisa Park <hpark15@illinois.edu>
       Sent                                   Wednesday, July 30, 2014 5:08 PM
       To:                                    Hudson, Michal Thomas
       Cc:                                    hpark15
       Subject                                Re: Follow-Up from Lisa - update/schedule/conclusion


       Dear MT.

       Hope this email finds you well.

       Now I feel I know much more about how to cope with Dr. Sccolsky although my psychiatrist advised me to continue to take
       medication today.

       Now. I wonder if there is anything your onicc can do about the diflicuhics I ha\'c gone th.rough due to 1hc isi.-ucs I have raised, as you
       know. Or is 1hcrc anything your office might recommend or advise me? I think my issue is rcla1cd to the negligence of the University
       of Illinois.




             On that same day, Felicia Parks, a representative from HR, reached out to Hudson after

learning about Park’s situation:


     From:                                            M icrosoft 01.1Hook on behatt o f Parks, , e hc                     A
 Sent                                                 Weonesday, Ju ly 30, 101 4 9-0S Af.i
 To:                                                  Hudson. M.clYI Thom•s
 Subject:                                             Mt5S d call fron, Pt1rks. febcia A


 You missed a c II from Petka. Felh:la A at tparks@illinols.edu

     Caffer-Jd:                                       f~r st;,,,h      o ~"
     JobTrtle:                                        HUMAN RESOURCE REPRESENTATIVE
     Wortc :
     E-mail:
     JM Address:




             As qualified employees, Defendants must be well versed in the University’s Policy and

Procedures for Addressing Discrimination and Harassment, which states that ODEA must first

receive an “Informal Resolution Request Form” (IRRF)75 signed by the victim, which would

then lead to meeting with and discussing “what outcome or remedy she is seeking” as listed on


75
     See Appendix II for the Policy p. 6 and Appendix I: Miscellaneous evidence for IRRF.
                                                                                                                                                    - 33 -
           2:20-cv-02148-CSB-EIL # 1           Page 37 of 83
                                                                                                  - 34 -


the form before moving forward. However, Defendants must have been under the impression

that the rules did not apply to them. Park did not submit nor sign an IRRF, nor did she hear back

from ODEA to discuss possible solutions and get Park’s consent.


          On August 4, 2014, without informing or responding back to Park, Hudson met with

Stake once. Later that day, Park received phone calls from Secolsky addressing Stake’s meeting

with Hudson.


          On August 5, Hudson then met with Secolsky once, and informed him about Park’s

complaints. This is a serious violation of University Policy.


          In her deposition, Hudson stated that she could not tell if Stake was telling the truth when

he told her that he had no recollection of kissing Park.76 She also stated, “everyone sees

Sokolski’s [sic] behavior as inappropriate[.]”77 Nevertheless, ODEA then stopped their sham

investigation and brushed it under the rug.


          According to Title IX, Defendants must “not only take steps to prevent retaliation but

also take strong responsive action if it occurs. This includes retaliatory actions taken by the

school and school officials.” (Title IX Q&A p. 19).78 “Title IX requires the school to protect the

complainant and ensure his or her safety as necessary.” (Id., p. 20).


          ODEA’s reckless intervention not only failed to uphold Title IX, it made matters much

worse. After Secolsky learned about Park’s complaints, he began to retaliate against Park in


76
     Hudson Dep. #133-1, p.32, 15-2136.
77
     See Appendix I: Miscellaneous evidence for the meeting note.
78
  “Questions and Answers on Title IX and Sexual Violence, US Department of Education Office for Civil
Rights” ( hereinafter “Title IX Q&A”).
                                                                                                  - 34 -
           2:20-cv-02148-CSB-EIL # 1              Page 38 of 83
                                                                                                           - 35 -


numerous ways.                                                                                Table of content


           On August 5, that same day, Secolsky abruptly emailed his immigration lawyer, Susan

Henner, to stop processing Park’s visa:

      Charles Secolsky <csecolsky@gmail.com>                                        Tue, Aug 5, 2014 at 4:08 PM
      To: Susan Henner <susan@sbhenner.com>
      Cc: Lisa Park <hpark15hpark@gmail.com>

       Please hold offf on any processing until I speak to my attorney. NO PROCESSING AT ALL UNTILI G IVE YOU
       THE GREEN LIGHT.
       I'm very sorry.
       Charles Secolsky




           Secolsky also retaliated by excluding Park from all their collaborated academic work79

among other methods.

           Secolsky later stated in his filing that, “after Robert Stake had received word about the

pornography incident and the diversity office at the University of Illinois had been informed of

my psychiatrically incited inappropriateness, I no longer had any reason to have anything to do

with Dr. Park (…)”:80

     "It's sad that s h e probably believed that I still wanted to associate with her. But
     after Robert Stake had received word about the pornography incident and the
     diversity office at the University of lllinois had been informed of my
     psychiatrically incited inappropriateness, I no longer had any reason to have
     anything to do with Dr. Park so that was my reason for not notifying her
     about anything."




79
     See Exhibit C. pp. 1-203, Case No. 18-cv-2090 for a detailed list.
80
     #132, p.32. 15-2136, emphasis added.
                                                                                                           - 35 -
           2:20-cv-02148-CSB-EIL # 1                 Page 39 of 83
                                                                                                                   - 36 -


          On August 6 and August 7, Park, bewildered and distressed, emailed Hudson again,

alerting her of Secolsky’s retaliation.81

          On August 7, Hudson finally responded to Park after weeks of neglect. In her response,

Defendants, for the first time, denied Park’s status at the University:


     Hudson, Michal Thomas <mthdsn@illinois.edu>                                     Thu, Aug 7, 2014 at 9:22 PM
     To: Lisa Park <hpark15hpark@gmall.com>


      Hello Ms. Park -


      I have mel wilh Dr. Robert Stake, and my understanding is that neither you nor Mr. Secolsky have any
      direct employment or current affi liation with the Un iversity of Tllinois. Tf you have information lo the
      contrary please let me know.



          To recap, after being sexually harassed by University professor Stake and his teaching

assistant Secolsky, Park met with Hudson of the ODEA and filed a complaint. Hudson was

provided with documentation of 1) Secolsky’s affiliation with the University, 2) Park &

Secolsky’s academic collaboration, 3) Secolsky’s sexual misconduct, and 4) Park’s medical

records regarding the physical and psychological trauma caused by Secolsky.


          When the only option Hudson provided involved terminating Secolsky’s services, Park

declined and requested no further assistance to avoid conflict and retaliation. Nevertheless,

Hudson stated that she has an obligation to follow up as it relates to inappropriate conduct within

the University. Park then sought help from the University Police and HR several times only to be

redirected to ODEA on all occasions. HR then contacted ODEA.


          Without informing or responding to Park and without a signed IRRF, Hudson recklessly


81
     See Appendix I. Miscellaneous evidence for Park’s notification of Secolsky’s retaliation to Defendants.
                                                                                                                   - 36 -
           2:20-cv-02148-CSB-EIL # 1            Page 40 of 83
                                                                                                  - 37 -


met Stake and Secolsky once before dropping the investigation completely. Secolsky began to

retaliate and Park alerted ODEA.


          Defendants violated University policy, failed to enforce Title IX, and jeopardized Park.


          To cover up their reckless wrongdoings, Defendants began to retaliate as well, excluding

Park from their services by denying her affiliation with the University.




          ODEA’s Retaliation. Park sent multiple emails challenging Defendants’ claims,

repeatedly providing proof of status.


          On August 13, Hudson responded with subject line “RE: Reminder Clarification/Final:”82



        On August 13, Hudson responded with subject line “RE: Reminder Clarification/Final:”


        “As I stated earlier, the information I have been able to glean indicates that neither you nor
        Mr. Secolsky are employed or currently affiliated with the University. The onus, therefore,
        would be on you to demonstrate otherwise. Accordingly, and unless you can demonstrate
        that the inappropriate behavior occurred while you were either employed by or were a
        student at the University, this office has no jurisdiction over your matter.” (emphasis
        added).




          Park again challenged Hudson regarding her “final” email with 10 documents showing

proof of status:




82
     See Appendix I: Miscellaneous evidence for the final email.
                                                                                                  - 37 -
                2:20-cv-02148-CSB-EIL # 1                                                  Page 41 of 83
                                                                                                                                                                - 38 -


 From: Lisa Park [mailto:hRarklSh~_gmail.com]
 Sent: Wednesday, August 13, 2014 11:21 AM
 To: Hudson, Michal Thomas
 Cc: hparkl5
 Subject: Re: Reminder- Clarification


 Dear MT:

 This is a reminder as to the follow-up with your email on Aug. :nh, 2014 and my request on Aug. 8th, 2014 (see below).


 1.

 I have been waiting for your response to my email on Aug. 8th, 2014


 2.
 I also want to know what you addressed "neither you nor Mr. Secolsky have any direct employment or current affiliation ,~ith the University of lllinois" implies.



 1OAttachments                                                                                                                                                  !    ll

          Gma Iwus tclnf'lt'rs are lempo,arlty un1v11lable




                                  ::::.-


  1:1   2-W,thNancy.Al,el_ , ,   1:1 3-WlthVloltlH.>m.   ,..   1:1   OPTL£1T!JIFAO   ,..




               Defendants went from originally stating their obligation to follow up on Park’s

complaints as it relates to inappropriate conduct within the University, to stating that their office

has no jurisdiction over her matter. Defendants never addressed Park’s documents and stopped

responding altogether.


               On August 14, Park contacted Julie Misa, Director of the International Student and

Scholar Services. Upon Park’s request, Julie verified Park’s OPT to Defendants.




                                                                                                                                                                - 38 -
          2:20-cv-02148-CSB-EIL # 1                       Page 42 of 83
                                                                                                                                  - 39 -


      Front:                             M~. Jullt 8
      Sent:                              Thursday, Au11ust 14, 2014 1229 PM
     To:                                 Hudson, M ,chol 1homas
     Cc                                  hpark15
     SubJ0<l:                            li~ Po,k upd110


     0e.,Mlchal,

     I 1m wrili"I! 10 you 10 •1 Us• (1-11'1! Young) Par1c's request with lnfonnaIlon about her status. Liu Is currently In ~- I
     nonimrnisun1 JIit in throuah the University or Ullnois. urb1N1-Ch1mpalgn. Sile Is 1u11>oflud tor one yuror post•
     completion op1lon1I Prac1ical Tralnil1fJ (OPT) based on ruivlne finished htr doctoral dtgmi htre. I und<!rsund t hat Ille
     has ~on worllna wilh Prorusor Nanty Ab<tlm•nn dur1n& her OPT, but on an unpaid balls. U"fllld acllvitlH ••• allOwtd
     during OPT, as lone as u,o.., 1cthll1i.i are dir.clly relallod 10 I1\e •ludtnl'• litld or Jludy.

     Plea"' bt In louch ii Iun provide ony 1dditlo,..1 inlormuion.

     Sincerely,

     Julie M iu , Director
     lnttrnalion.,I SIUCl<nl ••d Scholar Services




        On August 15, Park received a surprising email from her adviser, Nancy Abelmann, who

suddenly decided to withdraw her OPT sponsorship.

 Abelmann, Nancy A <nobolmon@llllnola.Odu•                                                     Fri, Aug 15, 2014 ot 5.25 PM
 To: Liao Pork <hpnrk15hp11rkCgmnU.c,om•
  I am no longor w.lllr>9 to OUl)port your OPT bocnuso I t1m toch<,lcnlly on acndomlc loavo II Al lawyer gi,os
  mo 111ompl1110 ror II groon card I will be htlppy 10 1ubmll II rouor.

   I hope   you llrt} woll.
   Nonc y

   Soni from my IPhono




        On August 18, Defendants spoke with Julie Misa. Julie followed up with an email

pointing out that “some of these [documents] show very recent activity out of CIRCE.”

Takeaway points from the conversation included acknowledgement of Park’s F1-OPT status and

“potentially scheduling a meeting with Julie and legal to discuss what next steps might be.”




                                                                                                                                  - 39 -
               2:20-cv-02148-CSB-EIL # 1                          Page 43 of 83
                                                                                                                                               - 40 -

     From : Mlsa. Julie B
     Ser1t: Monday, August 18, 2034 11:23, AM
     To: Hud so n. M IL11aI Tl1omas <1nlhthn@llllnC>l:..t·du>
     S!iAbJect: FW : 10 .30 p m m er:trna




     I lert! ,I.-c lhe ,1oum1c11 1~ : w .,s Jc fer, 11.t, Lo In Ol11 ph-011c , oma•1~.itil1n. ~or•·c of t hc$e ~l1ow vu',' re<••nt act vity ou t of
     Cll,CE

     K111d r1.:g ,, ch,
     Ju li e

     Julie M isa, Director
     lr1ternation.i l St1.1dcn1 ,100 Scholar S<!rvi ces
     University o f 111,nors at Urb,ma-Ctlampaign
     400 St udent Services B1.1ild ing
     610 E. .k>h.n
     Champaign, IL 61820
     !217) 333-1303 • phone (217) 244-0S30-fax
     1misa@i1Ur\ ols.edu     http://isss.111,oo ls.edu/



      Unknown

      Su bjoct:                              Mlsl COnW'IS1liot1
      Lou1lon:                               MT 's 011,u

     s11r1 :                                 Mon 8/ UV201<1 11:00 AM
     Cn d:                                   Mon 8/18/2014 l 1'30 AM

     Recurrence:                            (nont)

     Or91nlHr-:                             Hudson. Mlch11I Thomoi


     M .T. 6poltc with Julie Mlsn. The following 1m• poi nu; 0(101,c ow:iy:
          ✓ Pork 111tendcd o CIRCE Tholland Scminnr Ju April !!OJ4,
         ✓ Still on Unh-en.11)' or lllinois cJimpus
         ✓ lmmlsnition (111) s t 111ui1
         .~ Ouc ycur proct.icol trnlnl11i; (Org,,ni:,Jng Workshop)
         ✓ Ato11ge-n11mt "ilh N1111cy Ablcmnnn > Volunteer bnsi11 > could bt. puid ncthiQ• 20•24 houn. > udug tho U. or
             I. as CnlJ)IO)'Cr.
         ✓ Steve Anderson/legal
         ✓ (Working on a vo.l unlcl'r buis, but u11inc the U of I :IS employer.
        ✓ rolle)•.intcmcn1 rcgotdfog l.abor l.:Jw
        ✓ M.1'. mentioned J>')te111lolly achc:dulina II mt'Cling with Julie nnd lcg_:il 10 dli.cuss whot nl!Xl 11cps might b..·.




               On August 26, Defendant Heidi Johnson (Director of ODEA) asked Defendant

Kaamilyah Abdullah-Span (Associate Director) and Hudson if they have proof that Park is not

considered an employee:83




83
  See Appendix I: Evidence showing Kaamilyah Abdullah-Span and Menah Pratt-Clarke’s deep
involvement in the case from the beginning along with M.T. Hudson and Heidi Johnson.
                                                                                                                                               - 40 -
             2:20-cv-02148-CSB-EIL # 1                         Page 44 of 83
                                                                                                                                         - 41 -



           Johnson, Heidi

           From:                                          Johnson, Heid i
           Sent:                                          Tuesday. August 26, 201 4 10:07 AM
           To:                                            Hudson. Michal Thomas; Abdullah- Span, Kaamilyah
           Subject:                                       RE: Lisa Park update



           Do we have a statement from AHR stating that she is not considered an employee?




             On October 1, 2014, Park finally met Johnson who, again, firmly stated that Park had no

status and that there was nothing they could do. Park followed up with eleven emails with the

same proof she had constantly been sending only to have her cries fall on deaf ears.84


             On October 13, Hudson and Johnson met privately. In Hudson’s meeting notes, she “let

Heidi know my (M.T.) thoughts about disposing of this case as soon as possible.” In addition,

Johnson reassured Hudson that “neither she nor Secolsky have any status on campus that would

warrant an investigation by our office.”85


     M.1. noted th31 while c,·c,yonc secs ccolski', bch:wior es 1nappror,i~1e, Pait', bc~,·ior raises questions os ,,tll. M.T.
     let Ilddi know m) lhoughb obout d1~pos1ng or this c:uc as soon as poss1hlc.

     llc1di 1101ed to M.1 . that lhc h11~ c>.pbiucd our m1)(111sibili1ic~ lo Port ~nd 11111 neither $he nor Stcol!li hi\'c D11y )ta1u,
     on cmnpu~ th t \\uuld wi1rnin11111 m\\: 1i&,:11i<)11 by uur ufficc

     Hdd1 ~11id 1ha1 she \\ill follow up ,,ith l'Mk :md nd,·isc her of clC\surc.




84
     See Appendix I: Evidence of Defendants’ continuous denial of Park’s status at the University.
85
     See Appendix I: Michelleous evidence for the meeting note.
                                                                                                                                         - 41 -
           2:20-cv-02148-CSB-EIL # 1             Page 45 of 83
                                                                                                        - 42 -


           The evidence is overwhelmingly clear that Defendants knew about Park’s OPT status,

validated by reliable sources. But for Park’s statutorily protected activities, challenging their

false claims, would Defendants have gone out of their way to illegally deny her status?


           Seeing that Park wasn’t going away, Defendants retaliated by conspiring to exclude her

from their service. Denying her OPT as a valid status was a means to an end.86


           Meanwhile, Secolsky continued to 1) teach EPSY 490E as an instructor, 2) interact with

students and scholars at UIUC, and 3) work on activities under CIRCE. Secolsky’s harassment

and retaliation also continued, inflicting severe physical and psychological injury to Park to the

point that she subsequently suffered PTSD-induced panic attacks and excruciating chest pain,

which led to a heart attack. She immediately rushed to a hospital and was directly sent to the

emergency room.87 Defendants’ inexcusable negligence and failure to help Park not only ruined

her career, they put her life at risk.


     HPI: Pt is a 46 year old year old female presenting to Carle emergency department today c/o chest
     pain and anterior neck discomfort. Pt descrlles the pain as moderate, pr8$$ure and lightness and al
     times bu ming pain, radiatiQn lo throa1 at limes with a bad taste in her mouth, aggravaled by anxiely
     symptoms, alleviated by nothing. Onse1 of symptoms was January of this year after alleged soxual
     harassrr1en1 al work Pt with a lot ol stress and has flash backs to the harassment. Sha notes feeling
     palpitations and anxiety almost every day for Ille past 3 weeks now.




           On October 21, Defendants provided a one-page Informal Resolution Disposition Report

which contained multiple non-factual statements.




86
  In Park’s original lawsuit, Defendants ironically argued that Park had no status at the time of
investigation while acknowledging her OPT as employment. See #125, p.3, 15-2136.
87
     See Appendix I. Evidence of Park’s psychological and physical injuries for Park’s near-fatal injury.
                                                                                                        - 42 -
            2:20-cv-02148-CSB-EIL # 1             Page 46 of 83
                                                                                                        - 43 -


           Their report falsely claimed that Park submitted an Informal Resolution Request and she

had an H1 Visa.

 On June 26, 20 I/4, Hye Young (Lisa) Park (Complainant), submitted an Jnfonnnl Resolution request to
 the Office of Diversity, Hquity, nnd Access (ODEA).

     Complainant alleged that her international student status, with an JI I Visa, required that the Visa be
     renewed in order for her to remain in the United States and continue her reseal'ch.


           Defendants concluded that:

           “Per the information provided by both Complainant and the Respondents and after
           further review, it was determined that neither party has any affiliation with the
           University. Accordingly, ODEA has no jurisdiction over the matter. The matter brought
           forth by the Complainant remains unresolved. This dispositional report is a clarification
           of the issues pursuant to the complaint received by ODEA. No further action, by this
           office, is necessary at this time.”88


           On October 22, Park challenged Johnson again; she attached a word document criticizing

ODEA and their fabrications in the Informal Resolution Disposition:

 “At this time of writing, I have several questions:

        1. On what basis, did you write the report? Would you substantiate what I pointed out
           “not right”?

        2. You mentioned that I was neither employed by and nor affiliated with U of I at the
           time of the incidents that I have complained. What is your position in this matter?

        3. Did I submit the informal resolution officially? Did I fill out the form to allow the in-
           formal resolution?

        4. I showed the evidences that Secolsky has been involved in U of I activities including
           acting instructor on Stake’s behalf at least until September 2014. I also showed the evi-
           dences that Stake gave Secolsky a permission to use visiting scholar and visiting pro-
           fessor at CIRCE at the U of I. While numerous evidences have been staring right in


88
     See Appendix I: Miscellaneous evidence for ODEA’s disposition dated October 17, 2014.
                                                                                                        - 43 -
             2:20-cv-02148-CSB-EIL # 1                       Page 47 of 83
                                                                                                                                    - 44 -


              front of your face, how can you support your allegation that Secolsky “has no exiting
              affiliation or formal interaction with the University. I believe that the statement clearly
              shows you negligence and lack of accountability. What would you say about it?”

              (Attached word document in Park’s email to Johnson dated on Oct.22, 2014).




             Defendants never addressed any of Park’s issues.

             With Park fully taken care of, Defendants moved on to tie up loose ends.



             On October 31, Defendants met with the Dean of the College of Education to discuss the

matter of Stake giving Secolsky permission to use the title of ‘Professor, visiting CIRCE,

Illinois’ at UIUC. They did not discuss either party’s sexual harassment or retaliation.89


     From: Hudson, Michal Thomas
     Sent: Friday, October 31, 20M l 1:31 AM
     To: Abdullah-Span, Kaamllyah
     Cc Johnson, Heidi
     Subject: PARK
     Importance: High



     Greut Morning Kaamllyali -

     Held! und I just met with tho College of Educullon N!j\nrdlng the obovc subjc'<.'1 mutter.
     Dean Mary Kllantzi, is interested in getting lcncrs 0111to Sttke and Sceolsl\y today, If possible. She has asked WI to
     provide verbiage for tbc letters.

     Tile letLCr to Slake i louuld u<ltlrcss the inappropriate action, per an e-mail of April 30, 2014 (sec attached) gil>iog
     Sccolsl(y                  pcrmisrion to u1c the title of 'l'rofeillO>', vu-it ins CIRCll, IUioois' in affilia.rioo with Lhe
     University of Illinois, when he in fnct ha$ no •ffiliAtion -.,itb the Univenity.

     Th• letter to Secolsky should address the i1ltt1ality or him feign ins an affiliation with the Universily, nnrl if po1i$ibk:
     notin& that charges could be broiq;ht against him. 1 am alsoattar.hing a Unkedln pd( o/' Augu,1 19, 2014, where
     Serolsky tlS('.S the title of Staff Associate with the Univcrsizy of Illinois at Urbano-Clunnpaign.
     In totallt)', the l~tlcJ"> •hould include ,-.rbia,;e to cease and desl.st using the University of Illinois name. Any verbiage
     as1ista.11cc/guidancc you can offcr  "'II   be 1pp1'Cci11.tcd.




89
  See also Appendix I. Miscellaneous evidence for Cease-and-desist letter to Secolsky dated November
17, 2014.
                                                                                                                                    - 44 -
           2:20-cv-02148-CSB-EIL # 1               Page 48 of 83
                                                                                                           - 45 -


           A battered and worn out Park persisted; she continued to send emails to Johnson, crying

for justice with what little energy she had left. Park contacted ODEA more than 60 times

throughout this ordeal, challenging (1) their conclusion that Park had no status; (2) their

conclusion that Secolsky had no status; (3) their violation of University Policy and Federal law;

(4) their deliberate indifference to Park’s complaints about Secolsky’s sexual harassment and

retaliation; & (5) their deliberate indifference to Stake’s indifference of Park’s continuous

complaints.90


           Finally, on December 4, Johnson sent another a one-page Informal Resolution

Disposition Report. In this new report, Defendants solely and heartlessly retracted their initial

claim that “Complainant [Park] submitted an Informal Resolution request” and replaced it with

“Park (Complainant), met with the Office of Diversity, Equity, and Access (ODEA).”91


           Not only did their inexcusable negligence and failure to help Park destroy everything she

had worked for, the inhumane actions and cruelty of Defendants Menah Pratt-Clarke, Heidi

Johnson, Kaamilyah Abdullah-Span, and Michal T. Hudson jeopardized Lisa Park’s very life.92



             Jose Ochoa, :MD from the Emergency Department wrnte "Pt v/ith a lot of.sll'ess and

          has flashbacks to the ham..r:ment., He cominuM to &are ..she may die .ifnot fttlly evaluated."




90
     See #s 133-5 and 133-6, 15-2136 for examples.
91
     See Appendix I: Miscellaneous evidence for ODEA’s disposition dated November 26, 2014.
92
   See Appendix I. Evidence of Park’s psychological and physical injuries for the note. See also Appendix
II. e. Additional Significant Medical Records.
                                                                                                           - 45 -
           2:20-cv-02148-CSB-EIL # 1          Page 49 of 83
                                                                                                    - 46 -


                              VI.         POLICY AND LAW                                Table of content


          Relating to sexual harassment and retaliation at the University, Park mainly utilizes three

documents effective as of 2014: (1) “Policy and Procedures for Addressing Discrimination and

Harassment at the University of Illinois, Urbana-Champaign” (University Policy); (2)

“Questions and Answers on Title IX and Sexual Violence, US Department of Education Office

for Civil Rights” (Title IX Q&A);93 and (3) “Revised Sexual Harassment Guidance: Harassment

of Students By School Employees, Other Students, or Third Parties, Title IX, US Department of

Education Office for Civil Rights” (Title IX).94


          Responsibility. As an institution receiving federal financial assistance (hereinafter

“recipient institution”), the University of Illinois at Urbana-Champaign (Illinois) is


          “committed to providing prompt and effective resolution of alleged or suspected
          incidents of discrimination and harassment” and “discipline will be imposed in
          accordance with applicable University statues and relevant University rules and
          regulations. Retaliation against any person for coming forward with a complaint or a
          concern, or for otherwise participating in this process, will not be tolerated.”
          (University Policy, p.1, emphasis added).

          University Policy complies with multiple laws that prohibit discrimination and

harassment (Id., p.1):




93
  Although this document (Title IX Q&A) “focuses on sexual violence, the legal principles apply to other
forms of sexual harassment. Schools should ensure that any training they provide on Title IX and sexual
violence also covers other forms of sexual harassment. Postsecondary institutions should also be aware of
training requirements imposed under the Clery Act.” ( Title IX Q&A p.38 footnote, emphasis added).

94
     See Appendix II for the documents.
                                                                                                    - 46 -
         2:20-cv-02148-CSB-EIL # 1               Page 50 of 83
                                                                                                             - 47 -


 A.   Overview of Prohibited Acts
      Illinois is committed to ensuring that its learning and wor king environments are fre e from all
      forms of discrimination and harassment.

      This policy is designed to promote a safe and healthy learning and work environment and t o
      comply wit h multiple laws that prohibit discrimination, including: Title VI of the Civil Rights Act
      of 1964, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act Amendments
      Act, the Rehabilitation Act of 1973, the Age Discr imi nat ion in Employment Act of 1967, the Age
      Discrim ination Act, Title IX of the Education Amendments Act of 1972, the Pregnancy
      Discrim ination Act of 1978, the Uniformed Services Employment and Re-employment Act, the
      Veterans' Readj ustment Act of 1974, the Genetic Information Nondiscriminat ion Act of 2008,
      and the Illinois Human Rights Act.




        The University mustGtake immediate actions to end any harassment and discrimination:


 “Once a school has notice of possible sexual harassment of students –– whether
 carried out by employees, other students, or third parties –– it should take immediate and
 appropriate steps to investigate or otherwise determine what occurred and take prompt and
 effective steps reasonably calculated to end any harassment, eliminate a hostile environment if
 one has been created, and prevent harassment from occurring again. These steps are the
 school’s responsibility whether or not the student who was harassed makes a complaint or
 otherwise asks the school to take action.” (Title IX, p.15, emphasis added).




        According to University Policy, Defendants Hudson, Johnson, Abdullah-Span of the

ODEA and Pratt-Clarke (Associate Chancellor, Associate Provost for Diversity) are ultimately

responsible for Stake and Secolsky’s sexual harassment and retaliation:




                                                                                                             - 47 -
           2:20-cv-02148-CSB-EIL # 1                    Page 51 of 83
                                                                                                                          - 48 -


                      ODEA’s Responsibility (Hudson, Johnson, and Abdullah-Span)

  IV.      TITLE IX REPORTING AND PROCEDURES
           A. Role of the Lead Title IX Coordinator and Contact Information
               The Lead Title IX Coordinator is responsible for overseeing all of Illinois' Title IX compliance
               efforts, including gender discrimination, sexual harassment, retaliation, sexual assault, and
               athletics. The Title IX Coordinat or coordinates Illinois' efforts to end the alleged discrimination,
               prevent its recurrence, and remedy its effects on the victim and the Illinois community.

               The Lead Title IX Coordinator can be reached by contacting the Office of Diversity, Equity, and
               Access via email at: diversity@illinois.edu, via t elephone at (217) 333-0885, or in person by
               visiting 100 Swanlund Administration Building; 601 E. John Street; Champaign, IL 61820.
                                                                                                                       p. 9




                              Associate Chancellor’ Responsibility (Pratt-Clarke)

 B. Administrative Responsibility: The Associate Chancellor will serve as the Lead Title IX
        Coordinator in the operation of these procedures. To assure consistent assessment and handling
        of complaints, the Associate Chancellor wil l have the lead responsibility for overseeing all
        aspects of this policy. Vice chancellors, deans, directors and department heads will share the
        responsibil ity for the effective functioning of these procedures within their units, subject to
        oversight by the Office of Diversity, Equity, and Access.                                        p.11




           In addition, Defendants must first receive an “Informal Resolution Request Form”

(IRRF) signed by Park, which would then lead to meeting with Park and discussing “what

outcome or remedy she is seeking” listed on the form before moving forward. See Appendix II.

University Policy, p.6, and see Appendix p. for IRRF.


           As a recipient institution, Defendants “must have knowledge of the requirements of Title

IX, of the school’s own policies and procedures on sex discrimination, and of all complaints

raising Title IX issues throughout the school.” ( Title IX Q&A, p.10-11, emphasis added). They

are also obligated to ensure that “school employees are aware of their Title IX obligations under

such state and local laws and the consequences for failing to satisfy those obligations.” (id., p.3).


                                                                                                                          - 48 -
        2:20-cv-02148-CSB-EIL # 1            Page 52 of 83
                                                                                                     - 49 -


        Title IX Coverage for Park. Title IX of the Education Amendments of 1972

(“Title IX”) is a federal civil rights law that “provides an avenue of legal relief for victims of

sexual abuse and harassment at educational institutions. It bars discrimination ‘on the basis of

sex’ in an educational program or activity receiving federal funding” and “Title IX is mainly

enforced (1) through private rights of action brought directly against schools by or on behalf of

students subjected to sexual misconduct; and (2) by federal agencies that provide funding to

educational programs.”95

        Sexual misconduct and harassment are forms of sex discrimination when the conduct is

based on an individual's sex or gender:


 “Sexual misconduct includes, but is not limited to: intentional and undesired physical contact,
 stalking, attempted or actual kissing or fondling, intimate partner violence, coerced sexual
 activity, indecent exposure, repeated unsolicited propositions for dates and/or sexual
 relations, and any other conduct of a sexual nature that is nonconsensual, or has the purpose
 or effect of threatening, intimidating, or coercing (physically or psychologically) a person or
 persons. (…) Title IX also prohibits gender-based harassment, which includes acts of verbal,
 nonverbal, or physical aggression, intimidation, or hostility based on sex or sex-stereotyping,
 even if those acts do not involve conduct of a sexual nature”
 (University Policy, p.3, emphasis added).




        Title IX acknowledges that “Sexual harassment of a student can deny or limit, on the

basis of sex, the student’s ability to participate in or to receive benefits, services, or opportunities

in the school’s program.” (Title IX, p.2). Therefore, it protects:




95
 https://fas.org/sgp/crs/misc/R45685.pdf Title IX and Sexual Harassment: Private Rights of Action,
Administrative Enforcement, and Proposed Regulations, emphasis added.
                                                                                                     - 49 -
        2:20-cv-02148-CSB-EIL # 1          Page 53 of 83
                                                                                                - 50 -




 “students from other forms of sexual harassment (including sexual violence and sexual abuse),
 such as sexual harassment carried out by school employees. Sexual harassment by school
 employees can include unwelcome sexual advances; requests for sexual favors; and other
 verbal, nonverbal, or physical conduct of a sexual nature, including but not limited to sexual
 activity” and “nonsexual conduct may take on sexual connotations and rise to the level of
 sexual harassment. For example, a teacher repeatedly hugging and putting his or her arms
 around students under inappropriate circumstances could create a hostile environment.”(Title
 IX Q&A, pp.3-4).




       Title IX also covers retaliation; a recipient institution and its employees are “prohibited

from retaliating (including intimidating, threatening, coercing, or in any way discriminating

against the individual) because of the individual’s complaint or participation.” (Title IX Q&A,

pp.42-43).


       After Park came forward with her complaints against Secolsky’s discrimination based on

sex and race, Defendants responded by being deliberately indifferent and violating University

Policy and Title IX. When Park challenged Defendants’ misconducts, they retaliated by exclud-

ing her from the University, again, violating Title IX and engaging in discrimination based on

sex and race as well.




                                                                                                - 50 -
           2:20-cv-02148-CSB-EIL # 1              Page 54 of 83
                                                                                                             - 51 -


      K-1, Does Title IX protect against retaliation ?

           Answer: Yes. The Federal civil rights laws, including Title IX, make it unlawful t o retaliate
           against an individual for the purpose of interfering with any right or privilege secured by
           these laws. This means that if an individual brings concerns about possible civil rights
           problems to a school's attention, including publicly opposing sexua l violence or filing a
           sexual violence complaint with the school or any State or Federal agency, it is unlawful for
           the school to retaliate against that individual for doing so. It is also unlawful t o retaliate
           against an individual because he or she t estified, or pa rticipated in any manner, in an OCR
           or school's investigation or proceeding. Therefore, if a student, parent, t eacher, coach, or
           other individual complains formally or informally about sexual violence or participates in
           an OCRor school's investigation or proceedings related to sexual violence, the school is
           prohibited from retaliating (including intimidating, threatening, coercing, or in any way



      Page 42 - Questions and Answers on Title IX and Sexual Violence

           discriminating against the individual) because of the individual's complaint or
           participation.

           A school should take steps to prevent retaliation against a student who filed a complaint
           either on his or her own behalf or on behalf of another student, or against those who
           provided information as witnesses.



 Schools should be aware that complaints of sexual violence may be followed by retaliation
     against the complainant or witnesses by the alleged perpetrator or his or her associates.
     When a school knows or reasonably should know of possible retaliation by other students
     or third parties, it must take immediate and appropriate steps to investigate or otherwise
     determine what occurred. Title IX requires the school to protect the complainant and
                                                                                                              GG
 G
 OIX Q&A, pp. 42-43, emphasis added)96



96
  As discussed earlier, although “this document focuses on sexual violence, the legal principles apply to
other forms of sexual harassment.” (Title IX Q&A p.38 footnote, emphasis added).
                                                                                                             - 51 -
        2:20-cv-02148-CSB-EIL # 1           Page 55 of 83
                                                                                                 - 52 -


         Finally, a school should take steps to prevent any further harassment and to
 prevent any retaliation against the student who made the complaint (or was the subject of
 the harassment), against the person who filed a complaint on behalf of a student, or
 against those who provided infonnation as witnesses.95 At a minimum. this includes
 making sme tha t the harassed students and their parents know how to report any
 subsequent problems and making follO\\-UP inquiries to see if there have been any new
 incidents or any retaliation. To prevent recun-ences, cotmseling for the harasser may be
 appropriate to ensure that he or she tmderstands what constitutes harassment and the
 effects it can have. In addition. depending on how widespread the harassment was and
 whether there have been any prior incidents, the school may need to provide training for
 the larger school community to ensure that students, parents, and teachers can recognize
 harassment if it recurs and know how to respond.96
         B. Confidentiality
          The scope of a reasonable response also may depend upon whether a student, or
 parent of a minor student. repo1ting harassment asks that the student's name not be
 disclosed to the harasser or that nothing be done about the alleged harassment. In all
 cases, a school should discuss confidentiality standards and concems with the
 complainant initially. The school slm1ld infonn the student that a confidentiality request
 may limit the school's ability to respond. The school al<..o should tell the student that
 Title IX prohibit, retaliation and that. if he or ,he is afraid of reprisal<.. from the alleged
  iarasser. the school will take steps to prevent retaliation and will take strono responsive
 actions i ·etaliation occlll'} If the student continues to ask that his or her name not be
 (Title IX, p. 17, emphasis added)


       No student at the University “shall be excluded from participating in” or “be denied the

benefits of” any University service, program or activity on the basis of sex, race, and national

origin. (University Policy, p.1, emphasis added). “Title IX protects all students at recipient

institutions in the United States regardless of national origin, immigration status, or citizenship

status.” (Title IX Q&A, p.7).


       “Under Title IX, federally funded schools must ensure that students of all ages are not

denied or limited in their ability to participate in or benefit from the school’s educational

programs or activities on the basis of sex.” (Id., p.1, emphasis added).

                                                                                                 - 52 -
        2:20-cv-02148-CSB-EIL # 1            Page 56 of 83
                                                                                                 - 53 -


       “Title IX protects students in connection with all of academic, educational, extra-

curricular, athletic, and other programs of the school, whether they take place in the facilities of

the school, (…) or elsewhere.” (Title IX, pp.2-3, emphasis added).


       A recipient institution is also responsible even when the institution was not on notice

when an employee engaged in sexual harassment of a student in the context of the employee’s

provision of aid, benefits, or services to students.


       This Court found that Secolsky was a state actor relevant to this Case because, “[t]o any

student or outside observer, who did not have access to University personnel files, Secolsky had

all the appearance and authority of an employee/instructor at the University of Illinois.” (#162,

p.36. 15-2136). This Court also found Secolsky liable for Park’s Count IX claim as Secolsky

deprived Park of her constitutional right to Equal Protection under the Fourteenth Amendment in

his “official position” at the University.


       This Court’s finding of Secolsky as a state actor is consistent with Title IX that holds the

University responsible if “an employee who is acting (or who reasonably appears to be acting) in

the context of carrying out these responsibilities over students engages in sexual harassment”

because Stake allowed Secolsky to take over his authority. Secolsky testified that he was never

unsupervised by Stake when it came to his interactions with students at the University. Among

other evidence, Secolsky stated he was “authorized to assist students individually with Stake's

knowing about it[,]” (Secolsky’s MSJ #132, p. 6, 15-2136) and he helped Park with her writing

after he “consulted with Stake for help and permission.” (id., p.8).




                                                                                                 - 53 -
        2:20-cv-02148-CSB-EIL # 1            Page 57 of 83
                                                                                                  - 54 -


       U.S. Department of Education Office for Civil Rights (OCR) states:



 A recipient is responsible under the Title IX regulations for the nondiscriminatory
 provision of aid, benefits, and services to students. Recipients generally provide aid,
 benefits, and services to students through the responsibilities they give to employees. If
 an employee who is acting (or who reasonably appears to be acting) in the context of
 carrying out these responsibilities over students engages in sexual harassment – generally
 this means harassment that is carried out during an employee’s performance of his or her
 responsibilities in relation to students, including teaching, counseling, supervising,
 advising, and transporting students – and the harassment denies or limits a student’s
 ability to participate in or benefit from a school program on the basis of sex, 61 the
 recipient is responsible for the discriminatory conduct.62 The recipient is, therefore, also
 responsible for remedying any effects of the harassment on the victim, as well as for
 ending the harassment and preventing its recurrence. This is true whether or not the
 recipient has “notice” of the harassment. (Title IX, p.10, emphasis added).


 “Indeed, even if a school was not on notice, the school is nonetheless responsible for
 remedying any effects of the sexual harassment on the student, as well as for ending the sexual
 harassment and preventing its recurrence, when the employee engaged in the sexual activity in
 the context of the employee’s provision of aid, benefits, or services to students (e.g., teaching,
 counseling, supervising, advising, or transporting students)” because recipients, institutions
 “should be careful to satisfy their state and local legal obligations in addition to their Title IX
 obligations, including training to ensure that school employees are aware of their obligations
 under such state and local laws and the consequences for failing to satisfy those obligations.”
 (Title IX Q&A, p.4, emphasis added).




       Therefore, Defendants are responsible forGremedying any effects of Secolsky’s sexual

harassment before and after Park put Defendants on actual notice on June 21, 2014, as well as

ending sexual harassment.


       Title IX covers sexual harassment and retaliation of a student conducted by not only an

employee, but also a non-employee third party:

                                                                                                  - 54 -
        2:20-cv-02148-CSB-EIL # 1            Page 58 of 83
                                                                                                 - 55 -



  “sexually harassing conduct by third parties, who are not themselves employees or students at
 the school (e.g., a visiting speaker or members of a visiting athletic team), may also be of a
 sufficiently serious nature to deny or limit a student’s ability to participate in or benefit from
 the education program. As previously outlined in know connection with peer harassment, if
 the school knows or should know of the harassment, the school is responsible for taking
 prompt and effective action to eliminate the hostile environment and prevent its recurrence.”
 (Title IX, p.12).

 “The school should also explain that Title IX includes protections against retaliation, and that
 school officials will not only take steps to prevent retaliation but also take strong responsive
 action if it occurs. This includes retaliatory actions taken by the school and school officials.
 When a school knows or reasonably should know of possible retaliation by other students or
 third parties, including threats, intimidation, coercion, or discrimination (including
 harassment), it must take immediate and appropriate steps to investigate or otherwise
 determine what occurred. Title IX requires the school to protect the complainant and ensure
 his or her safety as necessary. See question K-1 regarding retaliation.” (Title IX Q&A, pp. 19-
 20, emphasis added).



       Waiver of Eleventh Amendment Immunity. Sovereign immunity affords no

protection as Defendants violated University Policy; theyG“acted in violation of statutory or con-

stitutional law or in excess of authority[.]” OLeetaru v. Board of Trustees of the University of Illi-

nois, 2015 IL 117485):

       “The doctrine of sovereign immunity affords no protection, however, when it
       is alleged that the State’s agent acted in violation of statutory or constitutional
       law or in excess of his authority” ¶ 45 (…) [or when] “the official is not doing the
       business which the sovereign has empowered him or her to do or is doing it in a way
       which the law forbids. (…)The purpose of the doctrine of sovereign immunity, after all is
       to ‘protect[ ] the State from interference in its performance of the functions of
       government and preserve[ ] its control over State coffers.’ The State cannot justifiably
       claim interference with its functions when the act complained of is unauthorized or
       illegal.” ¶ 47 (internal citation omitted).


       Although Defendants initially stated their obligation to investigate Park’s concerns, they

took no action and ignored Park’s continuous requests. Only after being contacted by Human

                                                                                                 - 55 -
        2:20-cv-02148-CSB-EIL # 1          Page 59 of 83
                                                                                               - 56 -


Resources did they recklessly look into the matter, violating University Policy. Upon learning

that Defendants were responsible for Secolsky’s retaliation against Park, they continued to

violate University Policy and Title IX. Defendants also retaliated by denying Park’s OPT as a

valid status and schemed to legitimize that they had no jurisdiction over Park’s complaints to

cover up their wrongdoings. Defendants’ negligence to Secolsky’s misconduct “constitute a

fundamental disregard for core provisions” governing discrimination and harassment at the

University, “thereby exceeding defendants’ authority and violating [Park’s] constitutional rights

to due process” (Id. at ¶49), which leads to an exception to the doctrine of sovereign immunity.


       Defendants’ misconduct involves far more than a mere violation of administrative

regulation; it involves multiple violations of Federal Antidiscrimination laws associated with sex,

race, and national origin. The University, therefore, shall not be immune under the Eleventh

Amendment as in 42 U.S.C. § 2000d-7(a)(1) from suit in Federal court for a violation of the

provisions of any Federal statute prohibiting discrimination by recipients of Federal financial

assistance.


 42 U.S.C. § 2000d-7(a)(1)
    (1)     General provision
        (2) A State shall not be immune under the Eleventh Amendment of the Constitution of
            the United States from suit in Federal court for a violation of section 504 of the
            Rehabilitation Act of 1973 [29 U.S.C. 794], title IX of the Education Amendments
            of 1972 [20 U.S.C. 1681 et seq.], the Age Discrimination Act of 1975 [42U.S.C.
            6101 et seq.], title VI of the Civil Rights Act of 1964 [42 U.S.C. 2000d et seq.], or
            the provisions of any other Federal statute prohibiting discrimination by recipients
            of Federal financial assistance. (emphasis added).
         

       Therefore, neither the doctrine of the Eleventh Amendment sovereign immunity

nor qualified immunity protects Defendants.


                                                                                               - 56 -
       2:20-cv-02148-CSB-EIL # 1           Page 60 of 83
                                                                                               - 57 -


                 V. STATEMENT OF CLAIM AND RELIEF                                  Table of Content



                                             Claim

       Secolsky’s sex discrimination began from January 2014:

                                 Secolsky’s Sex Discrimination


 Sexual harassment occurred




      “Sexual harassment is a form of sex discrimination” (University Policy, p.2). Secolsky’s

 retaliation, because Park “complained of [Secolsky’s] sex discrimination,” is another form of

 “intentional sex discrimination” that constitutes retaliation under Title IX as the Supreme

 Court held:

      “Retaliation against a person because that person has complained of sex discrimination is
      another form of intentional sex discrimination (…) retaliation is discrimination ‘on the
      basis of sex’ because it is an intentional response to the nature of the complaint: an
      allegation of sex discrimination.”


      (Jackson v. Birmingham Board of Education, 544 U.S. 167, at 174).




       Defendants’ Responsibilities for Secolsky’s sexual harassment and retaliation

(“intentional sex discrimination”) based on sex, race, and national origin:


       Once Park put Defendants on notice of Secosky’s sexual harassment and retaliation,

Defendants “should take immediate and appropriate steps to investigate or otherwise determine

                                                                                               - 57 -
        2:20-cv-02148-CSB-EIL # 1          Page 61 of 83
                                                                                               - 58 -


what occurred and take prompt and effective steps reasonably calculated to end any harassment,

eliminate a hostile environment if one has been created, and prevent harassment from occurring

again.” (Title IX, p.15).


       Defendants are also responsible for Secolsky’s sexual harassment before Park put

Defendants on actual notice when Secolsky was acting or reasonable appears to be acting in the

context of carrying out his performance of his duty at the University. See Title IX, pp. 10-12 and

Title IX Q&A, pp.4-5.


       Further, Defendants must have taken “immediate and appropriate steps to investigate”

when Park put them on notice of Secolsky’s retaliation as Title IX states (Title IX Q&A, p.43):

        “Schools should be aware that complaints of sexual violence may be followed by

         retaliation against the complainant or witnesses by the alleged perpetrator or his or
         her associates. When a school knows or reasonably should know of possible retaliation
         by other students or third parties, it must take immediate and appropriate steps to
         investigate or otherwise determine what occurred. Title IX requires the school to protect
         the complainant and witnesses and ensure their safety as necessary.”

       The University “should ensure that the Title IX coordinator is given the training, authority,

and visibility necessary to fulfill these responsibilities” and “the Title IX coordinator must have

knowledge of all Title IX reports and complaints at the school” (Title IX, p. 11).


       Defendants’ failure to carry out their duty led Secolsky to continue his misconduct and

subsequent retaliation, which this Court found him liable for causing severe emotional distress

and injury to Park.


        The Counts brought against Defendants regarding their indifference to Secolsky’s

sexual harassment and retaliation are:


                                                                                               - 58 -
      2:20-cv-02148-CSB-EIL # 1              Page 62 of 83
                                                                                                     - 59 -


   Denial of Due Process:

x Count I. Denial of Substantive Due Process [42 U.S.C. § 1983] (Park v. Abdullah-Span,
   Pratt-Clarke, Hudson, and Johnson in their individual and official capacities). Defendants

   denied Park’s due process by failing to carry out their duty (turning a blind eye to the

   misconduct) after Park’s complaints regarding Secolsky’s misconduct.

x Count II. Denial of Substantive Due Process [42 U.S.C. § 1983] (Park v. The Board).
The Board denied Park’s due process by promoting policies under which the Officials could

refuse to take action after Park’s complaints regarding Secolsky’s misconduct., see 42 U.S.C.

§ 1983.



   Title IX —Hostile Environment, Quid Pro Quo, and Retaliation:

x Count III. Hostile Educational Environment, Title IX of the Education Amendments of
   1972 [20 U.S.C. 1681 et seq.] (Park v. The Board). Secolsky’s unwelcome sexual harassment

   constitutes hostile environment harassment when his harassing conduct was sufficiently serious

   that it denied or limited Park’s ability to participate in or benefit from the school’s program based

   on sex. See Title IX, pp. 5-7 for “1. Factors Used to Evaluate Hostile Environment Sexual

   Harassment.”

x Count IV. Quid Pro Quo Title, IX of the Education Amendments of 1972 [20 U.S.C.
   §1681 et seq.] (Park v. The Board). Secolsky’s unwelcome sexual harassment constitutes

   quid pro quo harassment when Secolsky conditioned an educational decision, experience,

   or benefit on Park’s submission to unwelcome sexual conduct; whether Park resisted and

   suffered the threatened harm or submitted and avoided the threatened harm, Park had been

   treated differently, and/or Park’s ability to participate in or benefit from the school’s


                                                                                                     - 59 -
      2:20-cv-02148-CSB-EIL # 1           Page 63 of 83
                                                                                             - 60 -


   program has been denied or limited, on the basis of sex in violation of the Title IX

   regulations. See Title IX, pp. 9-12 for “1. Harassment by Teachers and Other Employees.”

x Count V. Retaliation, Title IX of the Education Amendments of 1972 [20 U.S.C. 1681 et
   seq.] & [28 C.F.R. § 42.107(e)] (Park v. The Board). Because Park “complained of

   [Secolsky’s] sex discrimination” Secolsky’s retaliation is another form of “intentional sex

   discrimination” that constitutes retaliation under Title IX. (Jackson v. Birmingham Board

   of Education, 544 U.S. 167, at 174).

   Additionally, Defendants’ deliberate indifference to Secolsky’s sexual harassment of Park

   is “intentional sex discrimination” as the Supreme Court held that:

       “the private right of action encompasses intentional sex discrimination in the form of a
        recipient’s deliberate indifference to a teacher’s sexual harassment of a student,
        Gebser v. Lago Vista Independent School Dist., 524 U. S. 274, 290-291 (1998)”
        (Jackson v. Birmingham Board of Education, 544 U.S. 167, at 173).


   Title VI and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d–2000d-7,

   2000e–2000e-17.


   Note: Secolsky’s sexual harassment is founded on discrimination as to sex, race and

   national origin because Secolsky stated that the reasons he showed Park a pornographic

   film and bragged of his sexual exploits were because he “thought that Korean girls, Asian

   women, liked white guys” (Secolsky Dep., #128, pp. 114, 15-2136), and because “The

   truth of the matter is that I told Park about it would teach her about American culture [.]”

   (#138, p. 2, 15-2136).




                                                                                             - 60 -
           2:20-cv-02148-CSB-EIL # 1            Page 64 of 83
                                                                                                     - 61 -


 x Count VI. Sex, Race, & National Origin Discrimination, Title VII of the Civil Rights Act
        of 1964 [42 U.S.C. 2000e et seq.] (Park v. the Board, Abdullah-Span, Pratt-Clarke,

        Hudson, and Johnson in their individual and official capacities). Defendants allowed

        Secolsky’s sexual harassment based on Park’s race and national origin by deliberately

        ignoring Park’s complaints.

 x      Count VII. Race & National Origin Discrimination, Title VI of the Civil Rights Act of 1964 [42

        U.S.C. 2000d et seq.] (Park v. the Board). Through the Defendants’ deliberate indifference to

        Secolsky’s discrimination based on race and national origin, the Board “encourage[d],

        entrenche[d], subsidize[d] or result[ed] in racial [color or national origin]

        discrimination.”97


                                                                                        Table of content

          Defendants’ Responsibilities for their own discrimination and retaliation based on

sex, race, and national origin:

Statutorily Protected Activity & Adverse Action

          “A critical issue under Title IX is whether the school recognized that sexual harassment

has occurred and took prompt and effective action calculated to end the harassment, prevent its

recurrence, and, as appropriate, remedy its effects.” (Title IX, #28-4, p. iii, 15-2136). Defendants

did recognize that sexual harassment had occurred but did not take prompt and effective action

calculated to end the harassment, prevent its recurrence, and, as appropriate, remedy its effects.

Further, Defendants discriminated against Park. While Park contacted Defendants over 60 times,

challenging their own discrimination-based retaliation, they began to and continue to claim to



97
     https://www.justice.gov/crt/fcs/TitleVI-Overview


                                                                                                     - 61 -
           2:20-cv-02148-CSB-EIL # 1             Page 65 of 83
                                                                                                    - 62 -


this day that they had no jurisdiction over Park’s complaints because Park had no status at the

University:98

         Park’s Statutorily Protected Activity                    Defendants’ Adverse Action


 (1) Park’s complaint of Secolsky’s retaliation         Defendants’ claim that they had no
 (another form of “intentional sex                      jurisdiction over Park’s complaints.
 discrimination”);
                                                        In other words, Defendants’ exclusion of Park
 (2) Park’s complaint of Defendants’ violation          from University service.
 of University Policy, which led to Secolsky’s
 retaliation;

 (3) Park’s complaint of Defendants’ claim
 that Secolsky had no status;

 (4) Park’s complaint of Defendants’
 deliberate indifference to Park’s original
 complaints about Secolsky’s misconduct and
 retaliation;

 (5) Park’s complaint of Defendants’
 deliberate indifference to Stake’s indifference
 to Park’s original complaints about Secolsky;

  (6) Park’s complaint of Defendants’
 conclusion that Park had no status;



          There existed a but-for causal connection between Park’s statutorily protected activity

and Defendants’ materially adverse action. After Park informed Defendants of Secolsky’s

retaliation, they too began to retaliate, claiming they had no jurisdiction over Park’s complaints

because Park had no status. This is another form of “intentional sex discrimination” as the

Supreme Court held that “Retaliation against a person because that person has complained of sex

discrimination is another form of intentional sex discrimination encompassed by Title IX’s



98
     See Appendix I. Evidence of Defendants’ continuous denial of Park’s status at the University
                                                                                                    - 62 -
        2:20-cv-02148-CSB-EIL # 1           Page 66 of 83
                                                                                               - 63 -


private cause of action.” (Jackson v. Birmingham Board of Education, 544 U.S. 167, at 174).

       Park’s persistent protective activity (that concerns Defendants’ violation of the provisions

of any Federal statute prohibiting discrimination as to sex, race, and national origin listed above)

was a “motivating factor” in Defendants’ initial and continuous decision to exclude her from

their service, which led to Defendants’ own discrimination based on sex, race, and national

origin for their own harassment. University Policy defines (p.2):


 2. Harassment: Harassment, including sexual harassment, is a form of discrimination. Illi-
 nois does not tolerate any form of harassment in work, study or residential life. Illinois con-
 siders such behavior - whether physical or verbal - to be a breach of its standards of conduct.
 It will seek to prevent such incidents and will investigate and take corrective actions in re-
 sponse to alleged or suspected violations of this policy.

                a.   Harassment: Harassment is unwelcome conduct that is based on: race,
                     color, religion, sex, pregnancy, disability, national origin, citizenship
                     status, ancestry, age, order of protection status, genetic information,
                     marital status, sexual orientation including gender identity, arrest record
                     status, military status, and unfavorable discharge from military service.
                     Harassment becomes unlawful when:
                         •    the conduct is severe or pervasive enough to create a work or
                              learning environment that a reasonable person would consider
                              intimidating, hostile, or abusive; and
                         •    enduring the offensive conduct becomes a condition of continued
                              employment or participating in an educational program or activ-
                              ity.



       Defendants excluded Park from their service because Park took issues with their

misconduct regarding her complaints about discrimination based on sex, race, and retaliation.

Defendant’s conduct was severe enough to create a work or learning environment that Park

considered hostile and abusive; challenging their offensive conduct became a condition of



                                                                                               - 63 -
        2:20-cv-02148-CSB-EIL # 1           Page 67 of 83
                                                                                                 - 64 -


continuing to exclude Park from their services.


       Defendants also engaged in discrimination after they failed to apply the necessary steps

required by Title IX regarding Park’s complaints. Title IX states:


       “If the school fails to take the necessary steps [required by Title IX], however, its failure
       to act has allowed the student to continue to be subjected to a hostile environment that
       denies or limits the student’s ability to participate in or benefit from the school’s
       program. The school, therefore, has engaged in its own discrimination. It then becomes
       responsible, not just for stopping the conduct and preventing it from happening again, but
       for remedying the effects of the harassment on the student that could reasonably have
       been prevented if the school had responded promptly and effectively.” (Title IX, p.12,
       emphasis added).


       Defendants then became responsible, not only for stopping Secosky’s misconduct,

preventing it from happening again, and remedying the effects of the harassment, but for denying

Park’s ability to benefit from the University service as well.


       Furthermore, the means of Defendants’ exclusion of Park from their service was to claim

Park had no status at the University; they have not considered Park’s OPT as a valid status to this

day, which leads to national origin discrimination and defamation.


       For the foregoing reasons, Defendants engaged in not only Secolsky’s discrimination or

harassment against Park because of sex. race, and national origin, but also in their own

discrimination based on sex. race, and national origin. Therefore, neither the doctrine of the

Eleventh Amendment sovereign immunity nor the qualified immunity protects Defendants.




                                                                                    Table of content



                                                                                                 - 64 -
        2:20-cv-02148-CSB-EIL # 1           Page 68 of 83
                                                                                                  - 65 -


        The Counts brought against Defendants regarding their own harassment and retaliation

are:



       Retaliation (State Law)

  x Count VIII. Retaliation, [775 ILCS 5, et seq.] (Park v. Abdullah-Span, Pratt-Clarke,
       Hudson, and Johnson in their individual and official capacities). Defendants retaliated

       against Park (excluded her from University service) for coming forward with her various

       complaints about Defendants’ own misconduct.



       Retaliation (Federal Law)

       Title IX states (Title IX Q&A, p.42):
       “The Federal civil rights laws, including Title IX, make it unlawful to retaliate against an
       individual for the purpose of interfering with any right or privilege secured by these
       laws. This means that if an individual brings concerns about possible civil rights
       problems to a school’s attention (…) , it is unlawful for the school to retaliate against
       that individual for doing so.”


       The United States Code states, in pertinent part,

       “All persons within the jurisdiction of the United States shall have the same right in
       every State and Territory to make and enforce contracts …,and to the full and equal
       benefit of all laws and proceedings for the security of persons and property as is enjoyed
       by white citizens[.]” 42 U.S.C. § 1981.

  x Count IX. Retaliation [42 U.S.C. § 1981] (Park v. Abdullah-Span, Pratt-Clarke, Hudson,
       and Johnson in their individual and official capacities). Park’s complaints about racial

       discrimination to Defendants were activities under 42 U.S.C. § 1981. Defendants’

       adverse action was to remove Park from the enjoyment of all benefits of the University

       services through her OPT contract by claiming that Park had no status at the University.


                                                                                                  - 65 -
     2:20-cv-02148-CSB-EIL # 1           Page 69 of 83
                                                                                                - 66 -


x Count X. Retaliation [42 U.S.C. § 1981] (Park v. The Board). The policy and custom of
   the University of Illinois allowed the Officials’ retaliation suffered by Park.


   The retaliation against Park by Defendants caused Park to suffer ongoing injury and

   severe emotional distress and educational harm that will continue.


   Title IX —Hostile Environment, Quid Pro Quo, and Retaliation:

x Count XI. Hostile Educational Environment, Title IX of the Education Amendments of
   1972 [20 U.S.C. 1681 et seq.] (Park v. The Board). Defendants excluded Park from their

   service because Park took issues with Defendants’ misconduct regarding Park’s

   complaints about discrimination based on sex. This harassment constitutes hostile

   environment harassment when their harassing conduct was sufficiently serious that it

   denied or limited Park’s ability to participate in or benefit from the University service.

   See Title IX, pp. 5-7 for “1. Factors Used to Evaluate Hostile Environment Sexual

   Harassment.”


x Count XII. Quid Pro Quo Title, IX of the Education Amendments of 1972 [20 U.S.C.
   §1681 et seq.] (Park v. The Board). Defendants’ discrimination/harassment based on sex

   constitutes quid pro quo harassment when they conditioned an educational decision,

   experience, or benefit on Park’s submission to the discrimination/ harassment; whether

   Park resisted and suffered the threatened harm or submitted and avoided the threatened

   harm, Park had been treated differently, and/or Park’s ability to participate in or benefit

   from the school’s program has been denied or limited, on the basis of sex in violation of




                                                                                                - 66 -
           2:20-cv-02148-CSB-EIL # 1            Page 70 of 83
                                                                                                 - 67 -


         the Title IX regulations. See Title IX, pp. 9-12 for “1. Harassment by Teachers and

         Other Employees.”


     x Count XIII. Retaliation, Title IX of the Education Amendments of 1972 [20 U.S.C.
         1681 et seq.] & [28 C.F.R. § 42.107(e)] (Park v. The Board). Defendants’ retaliation

         against Park for coming forward with her complaints of Secolsky’s retaliation is another

         form of “intentional sex discrimination” that constitutes retaliation under Title IX.


         Title VI and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d–2000d-7,

         2000e–2000e-17.

     x Count XIV. Sex, Race, & National Origin Discrimination, Title VII of the Civil Rights
         Act of 1964 [42 U.S.C. 2000e et seq.] (Park v. the Board, Abdullah-Span, Pratt-Clarke,

         Hudson, and Johnson in their individual and official capacities). Defendants

         discriminated against Park based on sex, race, and national origin by deliberately

         retaliating against Park when she complained about Defendant’s various discrimination.


     x Count XV. Race & National Origin Discrimination, Title VI of the Civil Rights Act of
         1964 [42 U.S.C. 2000d et seq.] (Park v. the Board). Through the Officials’

         discrimination based on race and national origin, the Board “encourage[d], entrenche[d],

         subsidize[d] or result[ed] in racial [color or national origin] discrimination.”99




          Table of content


99
     https://www.justice.gov/crt/fcs/TitleVI-Overview
                                                                                                 - 67 -
           2:20-cv-02148-CSB-EIL # 1          Page 71 of 83
                                                                                                     - 68 -




         Defamation

         Defendants have made a defamatory false statement that Park had no status at the

         University (neither a student nor employee) at the time of the investigation to this day.


      x Count XVI. Defamation, Common law and Illinois Defamation Law (Park v. Abdullah-
         Span, Pratt-Clarke, Hudson, and Johnson in their individual and official capacities).

      x Count XVII. Defamation, Common law and Illinois Defamation Law (Park v. the
         Board).

         The statute of limitations for defamation in Illinois, 735 IL CS 5/13-201 (one year) does

         not apply to the current case because Defendants still proclaims that Park“was neither a

         student nor an employee on the campus” in 2014.

         Miscellaneous Counts

      x Count XVIII. Intentional Infliction of Emotional Distress (Park v. Abdullah-Span, Pratt-
         Clarke, Hudson, and Johnson in their individual and official capacities). Defendants

         knew Park had seen her psychiatrist due to her emotional distress.100 Any reasonable

         person would conclude that improper actions from Defendants led to continuous sexual

         harassment and retaliation and added an enormous amount of stress to Park’s already

         existing stress and suffering caused by Secolsky and Stake.

      x Count XIX. Respondeat Superior (Park v. The Board). The Counts against Defendants’
         official capacities lead to the respondeat superior Count against the Board of Trustees for
         Abdullah-Span, Pratt-Clarke, Hudson, & Johnson’s OFFICIAL acts.



100
   See Appendix for Hudson’s meeting note dated on June 26, 2014 that reads “Dr. Arthur Traugott,
Psychiatry at Carle.”
                                                                                                     - 68 -
           2:20-cv-02148-CSB-EIL # 1              Page 72 of 83
                                                                                                             - 69 -


          Injury. It is difficult to isolate injuries from (1) Stake’s sexual misconduct, deliberate

indifference, retaliation, and his malicious fabrications; (2) Secolsky’s sexual misconduct and

retaliation; (3) University Defendants’ deliberate indifference, retaliation, and their malicious

fabrications as everything is intertwined.


          Park bravely came to the US as a single mother and invested 14 years in education, only

to endure sexual misconduct for 4 of those years followed by 6 years of pain and depression due

to fabrications in the federal court system. Regardless of the effort she put into earning Ph.D.,

Park has neither met her family’s expectations nor her own with nothing to show for the last 20

years.

          Defendants’ deplorable crimes and inhumane disregard caused Park to suffer severe

physical, psychological, and emotional damage (requiring psychiatric & therapeutic treatment);

they are also responsible for educational damages and economic injury as Park was left unable to

work since October 2014 and is still affected to this day. Further, Park suffered PTSD-induced

panic attacks, respiratory and cardiac complications, and one life-threatening heart attack.


          The damages are beyond calculation; not only did their inexcusable negligence and

failure to help Park destroy everything she had worked for, all Defendants contributed in

jeopardizing Lisa Park’s very life:101




            Jose Ochoa, MD from the Emergency Departmeut wrote "Pt with a lot of stress and

         has flashbacks to the harassment." He continued to state "she may die if not folly evaluated."




101
  See Appendix I. Evidence of Park’s psychological and physical injuries for the note. See also Appendix II. e.
Additional Significant Medical Records.

                                                                                                             - 69 -
            2:20-cv-02148-CSB-EIL # 1              Page 73 of 83
                                                                                                  - 70 -


           Like the lady who sent Park the package, Park also feared that filing an official complaint

would cause Stake and Secolsky to retaliate by sabotaging her publications and career, which is

exactly what happened.


           There are countless instances of sexual harassment that go unreported due to shame and

fear of retaliation. It is a daily, ongoing practice where men in powerful positions abuse their

authority to sexually abuse others both within and outside university context.


           Although more women are beginning to come forward, there are still many victims who

hide in fear and suffer quietly. According to the U.S. Equal Employment Opportunity

Commission (EEOC), 87-94% of victims did not file a formal complaint due to fear of

retaliation. EEOC reported, “One 2003 study found that 75% of employees who spoke out

against workplace mistreatment faced some form of retaliation.”102


           It’s sickening to think of the number of men and women who have endured sexual abuse

and even more so to think of those who have yet to fall victim to these predators. How long will

we let these predators go unpunished? How long will we allow them to roam amongst us,

hunting their next prey? It is our responsibility to unite and fight together; to protect the lives of

the innocent and weak. We must act now.


           We must act now; for our fathers and mothers who have already suffered.


           For our brothers and sisters who are currently suffering.


           For our future children, who shall never suffer.




102
      https://www.eeoc.gov/select-task-force-study-harassment-workplace

                                                                                                  - 70 -
        2:20-cv-02148-CSB-EIL # 1           Page 74 of 83
                                                                                               - 71 -


                                              Relief                               Table of content


       Count I. Denial of Substantive Due Process [42 U.S.C. § 1983] (Park v. Abdullah-
Span, Pratt-Clarke, Hudson, and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.


       Count II. Denial of Substantive Due Process [42 U.S.C. § 1983] (Park v. The Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count III. Hostile Educational Environment, Title IX of the Education Amendments of
1972 [20 U.S.C. 1681 et seq.] (Park v. The Board).


       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count IV. Quid Pro Quo Title, IX of the Education Amendments of 1972 [20 U.S.C.
§1681 et seq.] (Park v. The Board).


                                                                                               - 71 -
        2:20-cv-02148-CSB-EIL # 1           Page 75 of 83
                                                                                              - 72 -


       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.




       Count V. Retaliation, Title IX of the Education Amendments of 1972 [20 U.S.C. 1681

et seq.] & [28 C.F.R. § 42.107(e)] (Park v. The Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count VI. Sex, Race, & National Origin Discrimination, Title VII of the Civil Rights
Act of 1964 [42 U.S.C. 2000e et seq.] (Park v. the Board, Abdullah-Span, Pratt-Clarke, Hudson,
and Johnson in their individual and official capacities).


       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.


       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.

                                                                                              - 72 -
        2:20-cv-02148-CSB-EIL # 1           Page 76 of 83
                                                                                              - 73 -


       Count VII. Race & National Origin Discrimination, Title VI of the Civil Rights Act of

1964 [42 U.S.C. 2000d et seq.] (Park v. the Board).



       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count VIII. Retaliation, [775 ILCS 5, et seq.] (Park v. Abdullah-Span, Pratt-Clarke,
Hudson, and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.



       Count IX. Retaliation [42 U.S.C. § 1981] (Park v. Abdullah-Span, Pratt-Clarke, Hudson,
and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.




                                                                                              - 73 -
        2:20-cv-02148-CSB-EIL # 1           Page 77 of 83
                                                                                          - 74 -


       Count X. Retaliation [42 U.S.C. § 1981] (Park v. The Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count XI. Hostile Educational Environment, Title IX of the Education Amendments of
1972 [20 U.S.C. 1681 et seq.] (Park v. The Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count XII. Quid Pro Quo Title, IX of the Education Amendments of 1972 [20 U.S.C.
§1681 et seq.] (Park v. The Board).


       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count XIII. Retaliation, Title IX of the Education Amendments of 1972 [20 U.S.C.
1681 et seq.] & [28 C.F.R. § 42.107(e)] (Park v. The Board).




                                                                                          - 74 -
        2:20-cv-02148-CSB-EIL # 1           Page 78 of 83
                                                                                              - 75 -


       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



       Count XIV. Sex, Race, & National Origin Discrimination, Title VII of the Civil Rights
Act of 1964 [42 U.S.C. 2000e et seq.] (Park v. the Board, Abdullah-Span, Pratt-Clarke, Hudson,
and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $300,000.00, and the costs of this action; and to grant such other relief

as this Court deems just and proper.


       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.



       Count XV. Race & National Origin Discrimination, Title VI of the Civil Rights Act of
1964 [42 U.S.C. 2000d et seq.] (Park v. the Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.



                                                                                              - 75 -
          2:20-cv-02148-CSB-EIL # 1         Page 79 of 83
                                                                                              - 76 -


       Count XVI. Defamation, Common law and Illinois Defamation Law (Park v.
Abdullah-Span, Pratt-Clarke, Hudson, and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.



       Count XVII. Defamation, Common law and Illinois Defamation Law (Park v. the
Board).

       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her

compensatory damages of $5,000,000.00, punitive damages of $5,000,000.00, and the costs of this

action; and to grant such other relief as this Court deems just and proper.


       Count XVIII. Intentional Infliction of Emotional Distress (Park v. Abdullah-Span,
Pratt-Clarke, Hudson, and Johnson in their individual and official capacities).

       WHEREFORE, Plaintiff respectfully prays this Court enter Judgment in favor of

Plaintiff, Park, and against Defendants Abdullah-Span, Pratt-Clarke, Hudson, and Johnson, to

award her compensatory damages of $3,000,000.00, punitive damages of $2,000,000.00, and the

costs of this action; and to grant such other relief as the Court may deem just and proper.



       Count XIX. Respondeat Superior (Park v. The Board).
       WHEREFORE, Plaintiff respectfully pray this Court enter Judgment in favor of Plaintiff,

Park, and against Defendant the Board of Trustees of the University of Illinois, to award her


                                                                                              - 76 -
        2:20-cv-02148-CSB-EIL # 1           Page 80 of 83
                                                                                               - 77 -


compensatory damages of $10,000,000.00, punitive damages of $10,000,000.00, and the costs of

this action; and to grant such other relief as this Court deems just and proper.




                            VIII.        CONCLUSION                                Table of content




       WHEREFORE, for the above and foregoing reasons, the Plaintiff, HYE-YOUNG PARK

respectfully submits this Complaint.



                                                                            Respectfully summitted,
                                                                                Date: April 25, 2019
                                                                  Pro se, Plaintiff, Hye-Young Park

                                                                      101 Paddock Dr. E. Apt # A3
                                                                                 Savoy, IL 61874
                                                                       Cell Number: 217-766-4752
                                                                        hpark15hpark@gmail.com




                                                                                               - 77 -
       2:20-cv-02148-CSB-EIL # 1          Page 81 of 83
                                                                                             - 78 -


                  IX.      STATEMENT OF VERIFICATION                             Table of content


I have read the above complaint and it is correct to the best of my knowledge.




                                                                      Respectfully summitted,
                                                                      Date: May 29, 2020
                                                               Pro se, Plaintiff, Hye-Young Park

                                                               101 Paddock Dr. E. Apt # A3
                                                                     Savoy, IL 61874
                                                               Cell Number: 217-766-4752
                                                                hpark15hpark@gmail.com




                                                                                             - 78 -
        2:20-cv-02148-CSB-EIL # 1           Page 82 of 83
                                                                                                - 79 -


                    X.            JURY DEMAND UNDECIDED                            Table of content




        Plaintiff requests that this Court allow Park to decide whether or not she would like a trial


by a jury of twelve at a later time.




                                                                            Respectfully summitted,
                                                                                 Date: May 29, 2020
                                                                  Pro se, Plaintiff, Hye-Young Park

                                                                      101 Paddock Dr. E. Apt # A3
                                                                                 Savoy, IL 61874
                                                                       Cell Number: 217-766-4752
                                                                        hpark15hpark@gmail.com




                                                                                                - 79 -
        2:20-cv-02148-CSB-EIL # 1          Page 83 of 83
                                                                                             - 80 -


                  XI.           CERTIFICATE OF SERVICE                           Table of content



       “General Order 20-02 dated March 26, 2020, allowing non-incarcerated pro se litigants

the option to submit filings via email with complying with the terms of the Order shall remain

effective through May 30, 2020[.]”

       Following this rule, Plaintiff Park hereby certifies that on May 29, 2020, Park

electronically filed the foregoing and appendices with the Clerk of the Court using their email

system which allows Park to send a carbon copy (“cc”) to all parties involved.




                                                                          Respectfully summitted,
                                                                               Date: May 29, 2020
                                                                Pro se, Plaintiff, Hye-Young Park

                                                                    101 Paddock Dr. E. Apt # A3
                                                                               Savoy, IL 61874
                                                                     Cell Number: 217-766-4752
                                                                      hpark15hpark@gmail.com




                                                                                             - 80 -
